EXHIBIT 10.23






Execution Version


THIS MASTER REPURCHASE AND SECURITIES CONTRACT, dated as of August 6, 2012 (this
“Agreement”), is made by and between ISSUED HOLDINGS CAPITAL CORPORATION, a
Virginia corporation (“Seller”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association (as more specifically defined below, “Buyer”).
Seller and Buyer (each also a “Party”) hereby agree as follows:


ARTICLE 1


APPLICABILITY


Section 1.01Applicability. Subject to the terms and conditions of the Repurchase
Documents, from time to time and at the request of Seller, the Parties may enter
into transactions in which Seller agrees to sell, transfer and assign to Buyer
certain Assets and all related rights in and interests related to such Assets,
against the transfer of funds by Buyer representing the Purchase Price for such
Assets, with a simultaneous agreement by Buyer to transfer to Seller and Seller
to repurchase such Assets in a repurchase transaction at a date not later than
the Facility Termination Date, against the transfer of funds by Seller
representing the Repurchase Price for such Assets.


ARTICLE 2


DEFINITIONS AND INTERPRETATION


Section 2.01Definitions.
“Accelerated Repurchase Date”: Defined in Section 10.02.
“Actual Knowledge”: With respect to any Person, the actual knowledge of such
Person without further inquiry or investigation; provided, that for the
avoidance of doubt, such actual knowledge shall include the knowledge of such
Person and each of its employees, officers, directors and agents.
“Additional Purchased Assets”: The meaning specified in Section 4.01.
“Affiliate”: With respect to Person, any other Person directly or indirectly
Controlling, Controlled by, or under common Control with, such Person.
“Agency ARMS”: A mortgage-backed security issued by Freddie Mac, Fannie Mae or
GNMA, that is backed by a mortgage loan that contains a provision pursuant to
which the mortgage interest rate is adjusted periodically.
“Alternative Rate”: A per annum rate based on an index approximating the
behavior of LIBOR, as determined by Buyer.


--------------------------------------------------------------------------------


“Anti‑Terrorism Laws”: Any Requirements of Law relating to money laundering or
terrorism, including Executive Order 13224 signed into law on September 23,
2001, the regulations promulgated by the Office of Foreign Assets Control of the
Treasury Department, and the Patriot Act.
“Applicable Percentage”: For each Purchased Asset, the applicable percentage
initially determined by Buyer for such Purchased Asset on the Purchase Date
therefor as set forth in the related Confirmation.
“Asset”: Any CMBS.
“Bankruptcy Code”: Title 11 of the United States Code, as amended.
“Business Day”: Any day other than (a) a Saturday or a Sunday, (b) a day on
which banks in the States of New York, California or North Carolina are
authorized or obligated by law or executive order to be closed, (c) any day on
which the New York Stock Exchange, the Federal Reserve Bank of New York or the
Custodian is authorized or obligated by law or executive order to be closed, or
(d) if the term “Business Day” is used in connection with the determination of
LIBOR, a day dealings in Dollar deposits are not carried on in the London
interbank market.
“Buyer”: Wells Fargo Bank, National Association, in its capacity as Buyer under
this Agreement and the other Repurchase Documents.
“Buyer's Margin Percentage”: For any Purchased Asset as of any date, the
percentage equivalent of the quotient obtained by dividing one (1) by the
Applicable Percentage for such Purchased Asset as of such date on the related
Purchase Date.
“Capital Lease Obligations”: With respect to any Person, the amount of all
obligations of such Person to pay rent or other amounts under a lease of
property to the extent and in the amount that such obligations are required to
be classified and accounted for as a capital lease on a balance sheet of such
Person.
“Capital Stock”: Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent equity ownership interests in a Person which is not a corporation,
including, without limitation, any and all member or other equivalent interests
(certificated or uncertificated) in any limited liability company, and any and
all partnership or other equivalent interests in any partnership or limited
partnership, and any and all warrants or options to purchase any of the
foregoing.
“Closing Date”: August 6, 2012.
“CMBS”: Pass‑through certificates representing beneficial ownership interests in
one or more first lien mortgage loans secured by commercial and/or multifamily
properties.
“Code”: The Internal Revenue Code of 1986, as amended.
“Compliance Certificate”: A true and correct certificate in the form of
Exhibit C, executed by a Responsible Officer of Guarantor.
“Confirmation”: A purchase confirmation in the form of Exhibit B, duly
completed, executed and delivered by Seller and Buyer in accordance with
Section 3.01.


--------------------------------------------------------------------------------


“Contingent Liabilities”: With respect to any Person as of any date, all of the
following as of such date: (a) liabilities and obligations (including any
Guarantee Obligations) of such Person in respect of “off‑balance sheet
arrangements” (as defined in the Off‑Balance Sheet Rules defined below in this
definition), (b) obligations, including Guarantee Obligations, whether or not
required to be disclosed in the footnotes to such Person's financial statements,
guaranteeing in whole or in part any Non‑Recourse Indebtedness, lease, dividend
or other obligation, excluding, however (i) contractual indemnities (including
any indemnity or price‑adjustment provision relating to the purchase or sale of
securities or other assets) and (ii) guarantees of non‑monetary obligations that
have not yet been called on or quantified, of such Person or any other Person,
and (c) forward commitments or obligations to fund or provide proceeds with
respect to any loan or other financing that is obligatory and non‑discretionary
on the part of the lender. The amount of any Contingent Liabilities described in
the preceding clause (b) shall be deemed to be (i) with respect to a guarantee
of interest or interest and principal, or operating income guarantee, the sum of
all payments required to be made thereunder (which, in the case of an operating
income guarantee, shall be deemed to be equal to the debt service for the note
secured thereby), through (x) in the case of an interest or interest and
principal guarantee, the stated date of maturity of the obligation (and
commencing on the date interest could first be payable thereunder), or (y) in
the case of an operating income guarantee, the date through which such guarantee
will remain in effect, and (ii) with respect to all guarantees not covered by
the preceding clause (i), an amount equal to the stated or determinable amount
of the primary obligation in respect of which such guarantee is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as recorded on
the balance sheet and in the footnotes to the most recent financial statements
of such Person. “Off‑Balance Sheet Rules” means the Disclosure in Management's
Discussion and Analysis About Off‑Balance Sheet Arrangements and Aggregate
Contractual Obligations, Securities Act Release Nos. 33‑8182; 34‑47264; FR‑67
International Series Release No. 1266 File No. S7‑42‑02, 68 Fed. Reg. 5982
(Feb. 5, 2003) (codified at 17 CFR Parts 228, 229 and 249).
“Contractual Obligation”: With respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust, deed
to secure debt, contract, undertaking, agreement, instrument or other document
to which such Person is a party or by which it or any of its property or assets
are bound or are subject.
“Control”: With respect to any Person, the direct or indirect possession of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling,” “Controlled” and “under common Control” have
correlative meanings.
“Custodial Agreement”: The Custodial Agreement, dated as of the date hereof,
among Buyer, Seller and Custodian.
“Custodian”: Wells Fargo Bank, National Association, or any successor permitted
by the Custodial Agreement.
“Default”: Any event that, with the giving of notice or the lapse of time, or
both, would become an Event of Default.
“Default Rate”: As of any date, the Pricing Rate in effect on such date plus 400
basis points (4.00%), determined after any Repurchase Date on the basis of
periods corresponding to Pricing Periods.


--------------------------------------------------------------------------------


“Derivatives Contract”: Any rate swap transaction, basis swap, credit derivative
transaction, forward rate transaction, commodity swap, commodity option, forward
commodity contract, equity or equity index swap or option, bond or bond price or
bond index swap or option or forward bond or forward bond price or forward bond
index transaction, interest rate option, forward foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross‑currency rate swap transaction, currency option, spot
contract, or any other similar transaction or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement,
including any obligations or liabilities thereunder.
“Derivatives Termination Value”: With respect to any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in the preceding clause (a), the
amount(s) determined as the mark‑to‑market value(s) for such Derivatives
Contracts, as determined based on one or more mid‑market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include Buyer).
“Dollars” and “$”: Lawful money of the United States of America.
“DTC”: The Depository Trust Company, and its successors and assigns.
“Early Repurchase Date”: Defined in Section 3.04.
“Eligible Asset”: An Asset:
(a)that has been approved as a Purchased Asset by Buyer; and
(b)with respect to which no Representation Breach exists;
provided, that notwithstanding the failure of an Asset or Purchased Asset to
conform to the requirements of this definition, Buyer may, subject to such
terms, conditions and requirements and Applicable Percentage adjustments as
Buyer may require, designate in writing any such non‑conforming Asset or
Purchased Asset as an Eligible Asset, which designation (1) may include a
temporary or permanent waiver of one or more Eligible Asset requirements, and
(2) shall not be deemed a waiver of the requirement that all other Assets and
Purchased Assets must be Eligible Assets (including any Assets that are similar
or identical to the Asset or Purchased Asset subject to the waiver).
“Eligible Assignee”: Any of the following Persons designated by Buyer for
purposes of Section 17.08(c): (a) a bank, financial institution, pension fund,
insurance company or similar Person, an Affiliate of any of the foregoing, and
an Affiliate of Buyer, and (b) any other Person to which Seller has consented;
provided, that such consent of Seller shall not be unreasonably withheld,
delayed or conditioned, and shall not be required at any time when an Event of
Default exists.
“Equity Interests”: With respect to any Person, (a) any share, interest,
participation and other equivalent (however denominated) of Capital Stock of (or
other ownership, equity or profit interests in) such Person, (b) any warrant,
option or other right for the purchase or other acquisition from such Person of
any of the foregoing, (c) any security convertible into or exchangeable for any
of the foregoing, and (d) any other ownership or profit interest in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date.


--------------------------------------------------------------------------------


“ERISA”: The Employee Retirement Income Security Act of 1974.
“ERISA Affiliate”: Any person (as defined in Section 3(g) of ERISA which,
together with Seller would be deemed to be a “single employer” within the
meaning of Section 414(b), (c), (m) or (o) of the Code.
“Event of Default”: Defined in Section 10.01.
“Exit Fee”: Defined in the Fee Letter.
“Extension Fee”: Defined in the Fee Letter.
“Facility Termination Date”: The earliest of (a) August 6, 2014, as such date
may be extended pursuant to Section 3.06, (b) any Accelerated Repurchase Date
and (c) any date on which the Facility Termination Date shall otherwise occur in
accordance with the Repurchase Documents or Requirements of Law.
“Fee Letter”: The fee and pricing letter, dated as of the date hereof, by and
between Buyer and Seller and acknowledged by Guarantor.
“GAAP”: Generally accepted accounting principles as in effect from time to time
in the United States, consistently applied.
“Governing Documents”: With respect to any Person, its articles or certificate
of incorporation or formation, by‑laws, memorandum and articles of association,
partnership, limited liability company, operating or trust agreement and/or
other organizational, charter or governing documents.
“Governmental Authority”: Any (a) nation or government, (b) state or local or
other political subdivision thereof, (c) central bank or similar monetary or
regulatory authority, (d) Person, agency, authority, instrumentality, court,
regulatory body, central bank or other body or entity exercising executive,
legislative, judicial, taxing, quasi‑judicial, quasi‑legislative, regulatory or
administrative functions or powers of or pertaining to government, (e) court or
arbitrator having jurisdiction over such Person, its Affiliates or its assets or
properties, (f) stock exchange on which shares of stock of such Person are
listed or admitted for trading, (g) accounting board or authority that is
responsible for the establishment or interpretation of national or international
accounting principles, and (h) supra‑national body such as the European Union or
the European Central Bank.
“Guarantee Agreement”: The Guarantee Agreement, dated as of the date hereof,
made by Guarantor in favor of Buyer.
“Guarantee Obligation”: With respect to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including
any bank under any letter of credit) to induce the creation of the obligations
for which the guaranteeing person has issued a reimbursement, counterindemnity
or similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends, Contractual Obligation, Derivatives Contract or
other obligations or indebtedness (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (1) for the
purchase or payment of any such primary obligation, or (2) to maintain working
capital or equity capital of


--------------------------------------------------------------------------------


the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation, or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the maximum stated
amount of the primary obligation relating to such Guarantee Obligation (or, if
less, the maximum stated liability set forth in the instrument embodying such
Guarantee Obligation); provided, that in the absence of any such stated amount
or stated liability, the amount of such Guarantee Obligation shall be such
guaranteeing person's maximum anticipated liability in respect thereof as
reasonably determined by such Person.
“Guarantor”: Dynex Capital, Inc., a Virginia corporation.
“Income”: With respect to any Purchased Asset, all of the following (in each
case with respect to the entire par amount of the Asset represented by such
Purchased Asset and not just with respect to the portion of the par amount
represented by the Purchase Price advanced against such Asset): (a) all
Principal Payments, (b) all Interest Payments, (c) all other income,
distributions, receipts, payments, collections, prepayments, recoveries,
proceeds (including insurance and condemnation proceeds) and other payments or
amounts of any kind paid, received, collected, recovered or distributed on, in
connection with or in respect of such Purchased Asset, including Principal
Payments, Interest Payments, principal and interest payments, prepayment fees,
extension fees, exit fees, defeasance fees, transfer fees, make whole fees, late
charges, late fees and all other fees or charges of any kind or nature,
premiums, yield maintenance charges, penalties, default interest, dividends,
gains, receipts, allocations, rents, interests, profits, payments in kind,
returns or repayment of contributions, net sale, foreclosure, liquidation,
securitization or other disposition proceeds, insurance payments, settlements
and proceeds.
“Indebtedness”: With respect to any Person and any date, all of the following
with respect to such Person as of such date: (a) obligations in respect of money
borrowed (including principal, interest, assumption fees, prepayment fees, yield
maintenance charges, penalties, exit fees, contingent interest and other
monetary obligations whether choate or inchoate and whether by loan, the
issuance and sale of debt securities or the sale of property or assets to
another Person subject to an understanding or agreement, contingent or
otherwise, to repurchase such property or assets, or otherwise),
(b) obligations, whether or not for money borrowed (i) represented by notes
payable, letters of credit or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, (iii) constituting purchase money indebtedness, conditional sales
contracts, title retention debt instruments or other similar instruments, upon
which interest charges are customarily paid or that are issued or assumed as
full or partial payment for property or services rendered, or (iv) in connection
with the issuance of Preferred Equity or trust preferred securities (but
excluding any perpetual preferred securities), (c) Capital Lease Obligations,
(d) reimbursement obligations under any letters of credit or acceptances
(whether or not the same have been presented for payment), (e) Off‑Balance Sheet
Obligations, (f) obligations to purchase, redeem, retire, defease or otherwise
make any payment in respect of any mandatory redeemable stock issued by such
Person or any other Person (inclusive of forward equity contracts), valued at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends, (g) as applicable, all obligations of such Person (but not
the obligation of others) in respect of any keep well arrangements, credit
enhancements, contingent or future funding obligations under any


--------------------------------------------------------------------------------


Purchased Asset or any obligation senior to any Purchased Asset, unfunded
interest reserve amount under any Purchased Asset or any obligation that is
senior to any Purchased Asset, purchase obligation, repurchase obligation,
sale/buy‑back agreement, takeout commitment or forward equity commitment, in
each case evidenced by a binding agreement (excluding any such obligation to the
extent the obligation can be satisfied by the issuance of Equity Interests
(other than mandatory redeemable stock)), (h) obligations under any Derivatives
Contract not entered into as a hedge, in an amount equal to the Derivatives
Termination Value thereof, (i) all Non‑Recourse Indebtedness, recourse
indebtedness and all indebtedness of other Persons that such Person has
guaranteed or is otherwise recourse to such Person, (j) all indebtedness of
another Person secured by (or for which the holder of such indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien (other than
certain Permitted Liens) on property or assets owned by such Person, even though
such Person has not assumed or become liable for the payment of such
indebtedness or other payment obligation; provided, that if such Person has not
assumed or become liable for the payment of such indebtedness, then for the
purposes of this definition the amount of such indebtedness shall not exceed the
market value of the property subject to such Lien, (k) all Contingent
Liabilities, (l) all obligations of such Person incurred in connection with the
acquisition or carrying of fixed assets by such Person or obligations of such
Person to pay the deferred purchase or acquisition price of property or assets,
including contracts for the deferred purchase price of property or assets that
include the procurement of services, (m) indebtedness of general partnerships of
which such Person is liable as a general partner (whether secondarily or
contingently liable or otherwise), and (n) obligations to fund capital
commitments under any Governing Document, subscription agreement or otherwise.
“Indemnified Amount”: Defined in Section 13.01.
“Indemnified Person”: Defined in Section 13.01.
“Insolvency Event”: With respect to any Person, (a) the filing of a decree or
order for relief by a court having jurisdiction in the premises with respect to
such Person or any substantial part of its assets or property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its assets or
property, or ordering the winding‑up or liquidation of such Person's affairs,
and such decree or order shall remain unstayed and in effect for a period of
thirty (30) days, (b) the commencement by such Person of a voluntary case under
any applicable Insolvency Law now or hereafter in effect, (c) the consent by
such Person to the entry of an order for relief in an involuntary case under any
Insolvency Law, (d) the consent by such Person to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its assets or
property, (e) the making by such Person of any general assignment for the
benefit of creditors, (f) the admission in a legal proceeding of the inability
of such Person to pay its debts generally as they become due, (g) the failure by
such Person generally to pay its debts as they become due, or (h) the taking of
action by such Person in furtherance of any of the foregoing.
“Insolvency Proceeding”: Any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.
“Insolvency Laws”: The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments and similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.


--------------------------------------------------------------------------------


“Interest Payments”: With respect to any Purchased Asset, all payments of
interest, income, receipts, dividends, and any other collections and
distributions received from time to time in connection with any such Purchased
Asset.
“Internal Control Event”: Fraud that involves management or other employees who
have a significant role in, the internal controls of Seller or Guarantor over
financial reporting.
“Investment”: With respect to any Person, any acquisition or investment (whether
or not of a controlling interest) by such Person, whether by means of (a) the
purchase or other acquisition of any Equity Interest in another Person, (b) a
loan, advance or extension of credit to, capital contribution to, guaranty or
credit enhancement of Indebtedness of, or purchase or other acquisition of any
Indebtedness of, another Person, including any partnership or joint venture
interest in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute the business or a division or operating unit of another Person. Any
binding commitment or option to make an Investment in any other Person shall
constitute an Investment. Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in this Agreement, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.
“Investment Company Act”: The Investment Company Act of 1940, as amended,
restated or modified from time to time, including all rules and regulations
promulgated thereunder.
“Irrevocable Redirection Notice”: A notice in form and substance satisfactory to
Buyer sent by Seller, if necessary, to the applicable trustee, master servicer
or servicer of the CMBS directing the remittance of Income with respect to a
Purchased Asset to the Securities Account.
“Knowledge”: With respect to any Person, means collectively (i) the Actual
Knowledge of such Person, (ii) notice of any fact, event, condition or
circumstance that would cause a reasonably prudent Person to conduct an inquiry
that would give such Person Actual Knowledge, whether or not such Person
actually undertook such an inquiry, and (iii) all knowledge that is imputed to a
Person under any statute, rule, regulation, ordinance, or official decree or
order.
“LIBOR”: For any Pricing Period, the rate (expressed as a percentage per annum
and rounded upward, if necessary, to the next nearest 1/100 of 1%) for deposits
in Dollars, for a one‑month period, that appears on Reuters Screen LIBOR01 (or
the successor thereto) as the London interbank offered rate for deposits in
Dollars as of 11:00 a.m., London time, on the Pricing Rate Reset Date for such
Pricing Period. If such rate does not appear on Reuters Screen LIBOR01 as of
11:00 a.m., London time, on such Pricing Rate Reset Date, Buyer shall request
the principal London office of the Reference Banks selected by Buyer to provide
such banks' offered quotation (expressed as a percentage per annum) to leading
banks in the international Eurocurrency market for deposits in Dollars for a
one‑month period as of 11:00 a.m., London time, on such Pricing Rate Reset Date
for amounts of not less than the aggregate Repurchase Price of all Purchased
Assets. If at least two such offered quotations are so provided, LIBOR shall be
the arithmetic mean of such quotations. If fewer than two such quotations are so
provided, Buyer shall request any three major banks in New York City selected by
Buyer to provide such banks' rate (expressed as a percentage per annum) for
loans in Dollars to leading banks in the international Eurocurrency market for a
one‑month period as of approximately 11:00 a.m., New York City time on the
applicable Pricing Rate Reset Date for amounts of not less than the aggregate
Repurchase Price of all Purchased Assets. If at least two such rates are so
provided, LIBOR shall be the arithmetic mean of such rates.


--------------------------------------------------------------------------------


“LIBO Rate”: For any Pricing Period, the rate (expressed as a percentage per
annum and rounded upward, if necessary, to the next nearest 1/100 of 1%)
determined for such Pricing Period in accordance with the following formula:
LIBOR for such Pricing Period
1 - Reserve Requirement

“Lien”: Any mortgage, statutory or other lien, pledge, charge, right, claim,
adverse claim, attachment, levy, hypothecation, assignment, security interest,
UCC financing statement or encumbrance of any kind on or otherwise relating to
any Person's assets or properties in favor of any other Person or any
preference, priority or other security agreement or preferential arrangement of
any kind.
“Margin Call”: Defined in Section 4.01.
“Margin Deficit”: Defined in Section 4.01.
“Market Disruption Event”: Any event or events that, in the determination of
Buyer, results in (a) the effective absence of a “repo market” or related
“lending market” for purchasing (subject to repurchase) or financing debt
obligations secured by commercial mortgage loans or securities, (b) Buyer's not
being able to finance Purchased Assets through the “repo market” or “lending
market” with traditional counterparties at rates that would have been reasonable
prior to the occurrence of such event or events, (c) the effective absence of,
or material adverse change since the Closing Date in, the “securities market”
for the Purchased Assets or securities similar to the Purchased Assets, or
(d) Buyer's not being able to sell Purchased Assets at prices that would have
been reasonable prior to the occurrence of such event or events.
“Market Value”: For any Purchased Asset as of any date, the price at which such
Purchased Asset could readily be sold (under the circumstances) as of such date
as determined by Buyer; provided, that the Market Value of any Purchased Asset
which is not an Eligible Asset shall be zero. For the avoidance of doubt, in
determining the Market Value of any Purchased Asset, Buyer may take into account
such other criteria as Buyer deems appropriate, including, without limitation,
volatility, current market conditions, current interest rates and spreads and
other market conditions, credit quality, liquidity of position, eligibility for
inclusion in structured finance or securitization transactions, subordination,
delinquency status and aging. Buyer shall make each determination of Market
Value in a manner substantially similar to the manner in which Buyer values
assets substantially similar to the Purchased Assets on Buyer's own behalf or on
behalf of third parties.
“Material Adverse Effect”: A material adverse effect on or material adverse
change in or to (a) the property, assets, business, operations, financial
condition or credit quality of Seller or Guarantor, (b) the ability of Seller to
pay and perform the Repurchase Obligations, (c) the validity, legality, binding
effect or enforceability of any Repurchase Document, Record, Purchased Asset or
security interest granted hereunder or thereunder, (d) the rights and remedies
of Buyer or any Indemnified Person under any Repurchase Document or Purchased
Asset or (e) the perfection or priority of any Lien granted under any Repurchase
Document.
“Maximum Amount”: The amount set forth in the Fee Letter, which shall not be
reduced upon the repurchase of any Purchased Assets; provided, that on and after
the original Facility Termination Date, the Maximum Amount on any date shall be
the aggregate Repurchase Price outstanding for all Transactions as of such
earlier date, as such amount declines over the term hereof


--------------------------------------------------------------------------------


as Purchased Assets are repurchased and Margin Deficits are satisfied.
“MBS Information”: The information requested by Buyer and required to be
delivered or otherwise provided to Buyer or the Custodian, as applicable. Where
this Agreement provides for Seller to provide Buyer with all or any part of any
MBS Information, to the extent information is not publicly available through
Bloomberg, Intex or EDGAR, Seller shall provide Buyer with a copy of each such
item or provide Buyer with a URL address to any service, internet website or
other system where Buyer can obtain such information.
“Moody's”: Moody's Investors Service, Inc. or, if Moody's Investors
Service, Inc. is no longer issuing ratings, another nationally recognized rating
agency reasonably acceptable to Buyer.
“Multiemployer Plan”: A Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
“Mortgage”: Any mortgage, deed of trust, assignment of rents, security agreement
and fixture filing, or other instruments creating and evidencing a lien on real
property and other property and rights incidental thereto.
“Mortgage Assets”: First lien commercial mortgage loans.
“Non‑Recourse Indebtedness”: With respect to any Person and any date,
indebtedness of such Person as of such date for borrowed money in respect of
which recourse for payment (except for customary exceptions for fraud,
misapplication of funds, environmental indemnities, Insolvency Events,
non‑approved transfers or other events) is contractually limited to specific
assets of such Person encumbered by a Lien securing such Indebtedness.
“Non−U.S. Person”: Defined in Section 12.06(b).
“Notice Date”: Defined in Section 3.01(a).
“Off‑Balance Sheet Obligations”: With respect to any Person and any date, to the
extent not included as a liability on the balance sheet of such Person, all of
the following with respect to such Person as of such date: (a) monetary
obligations under any financing lease or so‑called “synthetic,” tax retention or
off‑balance sheet lease transaction that, upon the application of any Insolvency
Laws, would be characterized as indebtedness, (b) monetary obligations under any
sale and leaseback transaction that does not create a liability on the balance
sheet of such Person, or (c) any other monetary obligation arising with respect
to any other transaction that (i) is characterized as indebtedness for tax
purposes but not for accounting purposes, or (ii) is the functional equivalent
of or takes the place of borrowing but that does not constitute a liability on
the balance sheet of such Person (for purposes of this clause (c), any
transaction structured to provide tax deductibility as interest expense of any
dividend, coupon or other periodic payment will be deemed to be the functional
equivalent of a borrowing).
“Participant”: Defined in Section 17.08(b).
“Participant Register”: Defined in Section 17.08(g).
“Patriot Act”: The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001.


--------------------------------------------------------------------------------


“PBGC”: The Pension Benefit Guaranty Corporation established pursuant to Section
4002 of ERISA, or any successor thereto.
“Permitted Liens”: Any of the following as to which no enforcement, collection,
execution, levy or foreclosure proceeding has been commenced: (a) Liens for
state, municipal, local or other local taxes not yet due and payable, (b) Liens
imposed by Requirements of Law, such as materialmen's, mechanics', carriers',
workmen's, repairmen's and similar Liens, arising in the ordinary course of
business securing obligations that are not overdue for more than thirty (30)
days, and (c) Liens granted pursuant to or by the Repurchase Documents.
“Person”: An individual, corporation, limited liability company, business trust,
partnership, trust, unincorporated organization, joint stock company, sole
proprietorship, joint venture, Governmental Authority or any other form of
entity.
“Plan”: An employee benefit plan as defined in Section 3(3) of ERISA, subject to
Title I of ERISA in respect of which Seller, Guarantor or any ERISA Affiliate
thereof has any actual or potential liability or, if such plan were terminated
at such time, would under Section 4069 of ERISA be deemed to be, an “employer”
as defined in Section 3(5) of ERISA.
“Preferred Equity”: A performing current pay preferred equity position (with a
put or synthetic maturity date structure replicating a debt instrument)
evidenced by a stock share certificate or other similar ownership certificate
representing the entire equity ownership interest in entities that own income
producing commercial real estate.
“Price Differential”: For any Pricing Period or portion thereof and (a) for any
Transaction outstanding, the sum of the products, for each day during such
Pricing Period or portion thereof, of (i) 1/360th of the Pricing Rate in effect
for each Purchased Asset subject to such Transaction during such Pricing Period,
times (ii) the Purchase Price for such Purchased Asset, or (b) for all
Transactions outstanding, the sum of the amounts calculated in accordance with
the preceding clause (a) for all Transactions.
“Pricing Margin”: Defined in the Fee Letter.
“Pricing Period”: For any Purchased Asset, (a) in the case of the first
Remittance Date, the period from the Purchase Date for such Purchased Asset to
but excluding such Remittance Date, and (b) in the case of any subsequent
Remittance Date, the one‑month period commencing on and including the prior
Remittance Date and ending on but excluding such Remittance Date; provided, that
no Pricing Period for a Purchased Asset shall end after the Repurchase Date for
such Purchased Asset.
“Pricing Rate”: For any Pricing Period, the LIBO Rate for such Pricing Period
plus the applicable Pricing Margin, which shall be subject to adjustment and/or
conversion as provided in Sections 12.01 and 12.02; provided, that while an
Event of Default exists, the Pricing Rate shall be the Default Rate.
“Pricing Rate Reset Date”: (a) In the case of the first Pricing Period for any
Purchased Asset, the Purchase Date for such Purchased Asset, and (b) in the case
of any subsequent Pricing Period, the Business Day immediately preceding the
Remittance Date on which such Pricing Period begins or on any other date as
determined by Buyer and communicated to Seller. The failure to communicate shall
not impair Buyer's decision to reset the Pricing Rate on any date.


--------------------------------------------------------------------------------


“Principal Payments”: For any Purchased Asset, all payments and prepayments of
principal received and applied as principal toward the Purchase Price for such
Purchased Asset, including insurance and condemnation proceeds and recoveries
from liquidation or foreclosure.
“Purchase Date”: For any Purchased Asset, the date on which such Purchased Asset
is transferred by Seller to Buyer or, as applicable, the date on which Buyer
pays an amount of additional Purchase Price to Seller in accordance with this
Agreement.
“Purchase Price”: For any Purchased Asset, (a) as of the Purchase Date for such
Purchased Asset, an amount equal to the product of the Market Value of such
Purchased Asset, times the Applicable Percentage for such Purchased Asset, and
(b) as of any other date, the amount calculated in the preceding clause (a),
(i) reduced by any amount of Margin Deficit transferred by Seller to Buyer
pursuant to Section 4.01 and applied to the Purchase Price of such Purchased
Asset, (ii) reduced by any Principal Payments remitted to the Securities Account
and which were applied to the Purchase Price of such Purchased Asset by Buyer
pursuant to clause fifth of Section 5.02, and (iii) reduced by any payments made
by Seller in reduction of the outstanding Purchase Price in each case before or
as of such determination date with respect to such Purchased Asset.
“Purchased Assets”: (a) For any Transaction, each Asset transferred by Seller to
Buyer in such Transaction, (b) for the Transactions in general, all Assets
transferred by Seller to Buyer, and (c) any Additional Purchased Assets
transferred to Buyer pursuant to Section 4.01, in each case including, to the
extent relating to such Asset or Assets, all of Seller's right, title and
interest in and to (i) amounts and property from time to time on deposit in the
Securities Account and the Securities Account itself, (ii) Income,
(iii) supporting obligations of any kind, and (iv) any Records. For purposes of
the grant of security interest by Seller to Buyer and the other provisions of
Article 11, Purchased Assets shall also include (without limitation) all of the
following: general intangibles, accounts, chattel paper, deposit accounts,
securities accounts, instruments, securities, financial assets, uncertificated
securities, security entitlements and investment property (as such terms are
defined in the UCC) and replacements, substitutions, conversions, distributions
or proceeds relating to or constituting any of the property described in clauses
(a) through (c) of the preceding sentence or any of the items described in the
preceding clauses (i) through (iv) of the preceding sentence.
“Qualified Institutional Lender”:  Any Person, other than a real estate
investment trust, that is:
(i)an insurance company, bank, savings and loan association, investment bank,
trust company, commercial credit corporation, pension plan, pension fund,
pension fund advisory firm, mutual fund, governmental entity or plan having at
least $600,000,000 in total assets (in its own name or under management), or
(ii)an investment company, money management firm or a “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act of 1933, as
amended, or
(iii)an investment fund, limited liability company, limited partnership or
general partnership having capital and/or capital commitments of at least
$250,000,000, in which a person that is otherwise an Eligible Assignee under
clause (i), (ii) or (iv) (with respect to an institution substantially similar
to the entities referred to in clause (i) or (ii) above), acts as a general
partner, managing member, or the fund manager responsible for the day-to-day
management and operation of such investment vehicle and provided that at least
50% of the equity interests in such investment vehicle are owned, directly or
indirectly, by one or more entities that are otherwise Eligible Assignees
(without regard to the capital surplus/equity and total asset requirements set
forth below in the definition), or
(iv)an institution substantially similar to any of the foregoing, and in the
case of


--------------------------------------------------------------------------------


any entity referred to above, (x) such entity has at least $200,000,000 in
capital/statutory surplus or shareholders' equity (except with respect to a
pension advisory firm or similar fiduciary) and at least $600,000,000 in total
assets (in name or under management), and (y) is regularly engaged in the
business of making or owning commercial real estate loans similar to the
Purchased Assets; provided that, in the case of the entity described in clause
(iii) above, the requirements of this clause (y) may be satisfied by a general
partner, managing member, or the fund manager responsible for the day-to-day
management and operation of such entity.
“Rating Agencies”: Each of Fitch, Inc., Moody's and S&P.
“Records”: All instruments, agreements and other books, records, and reports and
data generated by other media for the storage of information maintained by
Seller or any other person or entity with respect to a Purchased Asset. Records
shall include the certificates, if any, with respect to any Purchased Asset, the
related MBS Information and any other instruments necessary to document or
service a Purchased Asset.
“Reference Banks”: Banks each of which shall (a) be a leading bank in the
international Eurocurrency market, and (b) have an established place of business
in London. Initially, the Reference Banks shall be JPMorgan Chase Bank, Barclays
Bank, PLC and Deutsche Bank AG. If any such Reference Bank should be unwilling
or unable to act as such or if Buyer shall terminate the appointment of any such
Reference Bank or if any of the Reference Banks should be removed from the
Reuters Monitor Money Rates Service or in any other way fail to meet the
qualifications of a Reference Bank, Buyer may designate alternative banks
meeting the criteria specified in the preceding clauses (a) and (b).
“Register”: Defined in Section 17.08(f).
“REIT”: A Person satisfying the conditions and limitations set forth in
Section 856(b) and 856(c) of the Code and qualifying as a “real estate
investment trust,” as defined in Section 856(a) of the Code.
“Relevant System”: (i) The Depository Trust Company in New York, New York, or
(ii) such other clearing organization or book-entry system as is designated in
writing by Buyer.
“Remittance Date”: The second (2nd) Business Day following the 25th day of each
month (of if the 25th is not a Business Day, the next succeeding Business Day),
or such other day as is mutually agreed to by Seller and Buyer, but in no event
later than the last Business Day of the month if such month end is also the end
of the Seller's fiscal quarter.
“Reportable Event”: Any event set forth in Section 4043(c) of ERISA, other than
an event as to which the notice period is waived under Pension Benefit Guaranty
Commission Reg. §4043.
“Representation Breach”: Any representation, warranty, certification, statement
or affirmation made or deemed made by Seller or Guarantor in any Repurchase
Document (including in Schedule 1) or in any certificate, notice, report or
other document delivered pursuant to any Repurchase Document proves to be
incorrect, false or misleading in any material respect when made or deemed made,
without regard to any Knowledge or lack of Knowledge thereof by such Person and
without regard to any qualification, representation or warranty relating to such
Knowledge or lack of Knowledge.


--------------------------------------------------------------------------------


“Repurchase Date”: For any Purchased Asset, the earliest of (a) the Facility
Termination Date, (b) any Early Repurchase Date therefor, and (c) the Business
Day on which Seller is to repurchase such Purchased Asset as specified by Seller
and agreed to by Buyer in the related Confirmation.
“Repurchase Documents”: Collectively, this Agreement, the Custodial Agreement,
the Fee Letter, the Guarantee Agreement, all Confirmations, all UCC financing
statements, amendments and continuation statements filed pursuant to any other
Repurchase Document, and all additional documents, certificates, agreements or
instruments, the execution of which is required, necessary or incidental to or
desirable for performing or carrying out any other Repurchase Document.
“Repurchase Obligations”: All obligations of Seller to pay the Repurchase Price
on the Repurchase Date and all other obligations and liabilities of Seller to
Buyer arising under or in connection with the Repurchase Documents, whether now
existing or hereafter arising, and all interest and fees that accrue after the
commencement by or against Seller or Guarantor of any Insolvency Proceeding
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding (in each case, whether
due or accrued).
“Repurchase Price”: For any Purchased Asset as of any date, an amount equal to
the sum of (a) the outstanding Purchase Price as of such date, (b) the accrued
and unpaid Price Differential for such Purchased Asset as of such date and
(c) all other amounts due and payable as of such date by Seller or Guarantor to
Buyer or any of its Affiliates under this Agreement or any Repurchase Document.
“Requirements of Law”: With respect to any Person or property or assets of such
Person and as of any date, all of the following applicable thereto as of such
date: all Governing Documents and existing and future laws, statutes, rules,
regulations, treaties, codes, ordinances, permits, certificates, orders and
licenses of and interpretations by any Governmental Authority, judgments,
decrees, injunctions, writs, awards or orders of any court, arbitrator or other
Governmental Authority.
“Reserve Requirement”: For any Pricing Period, the aggregate of the rates
(expressed as a decimal fraction) of reserve requirements in effect during such
Pricing Period (including basic, supplemental, marginal and emergency reserves
under any regulations of the Board of Governors of the Federal Reserve System or
other Governmental Authority having jurisdiction with respect thereto) dealing
with reserve requirements prescribed for Eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of such Board of
Governors) maintained by Buyer.
“Responsible Officer”: With respect to any Person, the chief executive officer,
the chief financial officer, the chief accounting officer, the treasurer or the
chief operating officer of such Person or such other officer designated as an
authorized signatory in such Person's Governing Documents.
“S&P”: Standard and Poor's Ratings Services, a division of The McGraw‑Hill
Companies, Inc. or, if Standard & Poor's Ratings Services is no longer issuing
ratings, another nationally recognized rating agency reasonably acceptable to
Buyer.
“Sanctioned Entity”: (a) A country or a government of a country, (b) an agency
of the government of a country, (c) an organization directly or indirectly
controlled by a country or its government, (d) a Person resident in or
determined to be resident in a country; that (in the case of


--------------------------------------------------------------------------------


preceding clauses (a), (b), and (c), and in the case of this clause (d)) is
subject to a country sanctions program administered and enforced by the Office
of Foreign Assets Control, or (e) a Person named on the list of Specially
Designated Nationals maintained by the Office of Foreign Assets Control.
“Securities Account”: A securities account established at Securities Account
Bank in the name of Buyer.
“Securities Account Bank”: Wells Fargo Bank, National Association, or any other
bank approved by Buyer.
“Securities Laws”: The Securities Act of 1933, the Securities Exchange Act of
1934, the Sarbanes‑Oxley Act of 2002 and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the Securities and Exchange Commission or the Public Company Accounting
Oversight Board.
“Seller”: The Seller named in the preamble of this Agreement.
“Seller's Power of Attorney”: Defined in Section 17.19.
“Servicer”: One or more servicers appointed pursuant to the securitization
documentation for each such CMBS.
“Servicing Agreement”: The underlying pooling and servicing agreement, servicing
agreement or other similar agreement that governs and provides for, among other
things, the servicing of the Mortgage Assets by the Servicer.
“Single Employer Plan”: Any Plan that is not a Multiemployer Plan.
“Solvent”: With respect to any Person at any time, having a state of affairs
such that all of the following conditions are met at such time: (a) the fair
value of the assets and property of such Person is greater than the amount of
such Person's liabilities (including disputed, contingent and unliquidated
liabilities) as such value is established and liabilities evaluated for purposes
of Section 101(32) of the Bankruptcy Code, (b) the present fair salable value of
the assets and property of such Person in an orderly liquidation of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured, (c) such Person
is able to realize upon its assets and property and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business, (d) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person's ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person's assets and property
would constitute unreasonably small capital.
“Structuring Fee”: Defined in the Fee Letter.
“Subsidiary”: With respect to any Person, any corporation, partnership, limited
liability company or other entity (heretofore, now or hereafter established) of
which at least a majority of the securities or other ownership interests having
by the terms thereof ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions of such corporation,
partnership, limited liability company or other entity (without regard to the
occurrence of any contingency) is at the time directly or indirectly owned or
controlled by such Person or one or more Subsidiaries of such Person or by such
Person and one or more Subsidiaries of such Person,


--------------------------------------------------------------------------------


and shall include all Persons the accounts of which are with those of such
Person pursuant to GAAP.
“Taxes”: Defined in Section 12.06(a).
“Trade Ticket”: Any third party trade ticket entered into by Seller or its
Affiliates with respect to a CMBS to be purchased by, or repurchased from, Buyer
in connection with a simultaneous acquisition or sale of such CMBS by Seller.
“Transaction”: With respect to any Asset, the sale and transfer of such Asset
from Seller to Buyer pursuant to the Repurchase Documents against the transfer
of funds from Buyer to Seller representing the Purchase Price or any additional
Purchase Price for such Asset.
“Transaction Request”: Defined in Section 3.01(a).
“UCC”: The Uniform Commercial Code as in effect in the State of New York;
provided, that, if, by reason of Requirements of Law, the perfection or priority
of the security interest in any Purchased Asset is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than New York, “Uniform
Commercial Code” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or priority.


Section 2.01Rules of Interpretation.
Headings are for convenience only and do not affect interpretation. The
following rules of this Section 2.02 apply unless the context requires
otherwise. The singular includes the plural and conversely. A gender includes
all genders. Where a word or phrase is defined, its other grammatical forms have
a corresponding meaning. A reference to an Article, Section, Subsection,
Paragraph, Subparagraph, Clause, Annex, Schedule, Appendix, Attachment, Rider or
Exhibit is, unless otherwise specified, a reference to an Article, Section,
Subsection, Paragraph, Subparagraph or Clause of, or Annex, Schedule, Appendix,
Attachment, Rider or Exhibit to, this Agreement, all of which are hereby
incorporated herein by this reference and made a part hereof. A reference to a
party to this Agreement or another agreement or document includes the party's
permitted successors, substitutes or assigns. A reference to an agreement or
document is to the agreement or document as amended, modified, novated,
supplemented or replaced, except to the extent prohibited by any Repurchase
Document. A reference to legislation or to a provision of legislation includes a
modification, codification, replacement, amendment or re‑enactment of it, a
legislative provision substituted for it and a rule, regulation or statutory
instrument issued under it. A reference to writing includes a facsimile or
electronic transmission and any means of reproducing words in a tangible and
permanently visible form. A reference to conduct includes an omission, statement
or undertaking, whether or not in writing. A Default or an Event of Default
exists until it has been cured or waived in writing by Buyer. The words
“hereof,” “herein,” “hereunder” and similar words refer to this Agreement as a
whole and not to any particular provision of this Agreement, unless the context
clearly requires or the language provides otherwise. The word “including” is not
limiting and means “including without limitation.” The word “any” is not
limiting and means “any and all” unless the context clearly requires or the
language provides otherwise. In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including,” the words “to” and “until” each mean “to but excluding,” and the
word “through” means “to and including.” The words “will” and “shall” have the
same meaning and effect. A reference to day or days without further
qualification means calendar days. A reference to any time means New York


--------------------------------------------------------------------------------


time. This Agreement may use several different limitations, tests or
measurements to regulate the same or similar matters. All such limitations,
tests and measurements are cumulative and shall each be performed in accordance
with their respective terms. Unless the context otherwise clearly requires, all
accounting terms not expressly defined herein shall be construed in accordance
with GAAP, and all accounting determinations, financial computations and
financial statements required hereunder shall be made in accordance with GAAP,
without duplication of amounts, and on a consolidated basis with all
Subsidiaries. All terms used in Articles 8 and 9 of the UCC, and used but not
specifically defined herein, are used herein as defined in such Articles 8
and 9. A reference to “fiscal year” and “fiscal quarter” means the fiscal
periods of the applicable Person referenced therein. A reference to an agreement
includes a security interest, guarantee, agreement or legally enforceable
arrangement whether or not in writing. A reference to a document includes an
agreement (as so defined) in writing or a certificate, notice, instrument or
document, or any information recorded in computer disk form. Whenever a Person
is required to provide any document to Buyer under the Repurchase Documents, the
relevant document shall be provided in writing or printed form unless Buyer
requests otherwise. At the request of Buyer, the document shall be provided in
computer disk form or both printed and computer disk form. The Repurchase
Documents are the result of negotiations between the Parties, have been reviewed
by counsel to Buyer and counsel to Seller, and are the product of both Parties.
No rule of construction shall apply to disadvantage one Party on the ground that
such Party proposed or was involved in the preparation of any particular
provision of the Repurchase Documents or the Repurchase Documents themselves.
Except where otherwise expressly stated, Buyer may give or withhold, or give
conditionally, approvals and consents, and may form opinions and make
determinations, in its sole and absolute discretion subject in all cases to the
implied covenant of good faith and fair dealing. Reference in any Repurchase
Document to Buyer's discretion shall mean, unless otherwise expressly stated
herein or therein, Buyer's sole and absolute discretion, and the exercise of
such discretion shall be final and conclusive subject in all cases to the
implied covenant of good faith and fair dealing. In addition, whenever Buyer has
a decision or right of determination, opinion or request, exercises any right
given to it to agree, disagree, accept, consent, grant waivers, take action or
no action or to approve or disapprove (or any similar language or terms), or any
arrangement or term is to be satisfactory or acceptable to or approved by Buyer
(or any similar language or terms), the decision of Buyer with respect thereto
shall be in the sole and absolute discretion of Buyer, and such decision shall
be final and conclusive subject in all cases to the implied covenant of good
faith and fair dealing. Any requirement of discretion or judgment by Buyer shall
not be construed to require Buyer to request or await receipt of information or
documentation not immediately available from or with respect to Seller or the
Purchased Assets.


ARTICLE 3


THE TRANSACTIONS


Section 3.01Procedures. (a)  From time to time prior to the original Facility
Termination Date, but not more frequently than once per calendar-week, with not
less than one (1) Business Day prior written notice to Buyer, Seller may request
Buyer to enter into a proposed Transaction by sending Buyer a notice
substantially in the form of Exhibit A (each such date a “Notice Date” and each
such notice, a “Transaction Request”) (i) describing the Transaction and each
proposed Asset, including, but not limited to, the CUSIP, notional amount and
any Trade Ticket related to each proposed Asset, and (ii) specifying which (if
any) of the representations and warranties of Seller set forth in this Agreement
(including in Schedule 1) Seller will be unable to make with respect to such
Asset. Seller shall promptly transmit to Buyer any applicable MBS Information
and any supplemental materials related to the Transaction Request requested at
any time by Buyer that are either in the


--------------------------------------------------------------------------------


possession of the Seller or reasonably obtainable by Seller (without undue
burden or cost). When a Transaction Request is submitted by Seller subject to
Seller's acquisition of a proposed Asset from a third-party, Seller shall
deliver such Transaction Request no later than 10:00 a.m. New York time on the
Business Day following the related trade date. Buyer shall conduct a review of
the MBS Information and each such Asset as Buyer determines appropriate. Buyer
shall determine whether or not it is willing to purchase any or all of the
proposed Assets, and if so, on what terms and conditions. It is expressly agreed
and acknowledged that Buyer is entering into the Transactions on the basis of
all such representations and warranties and on the completeness and accuracy of
the information contained in the applicable MBS Information, and any
incompleteness or inaccuracies in the related MBS Information will only be
acceptable to Buyer if disclosed in writing to Buyer by Seller in advance of the
related Purchase Date, and then only if Buyer opts to purchase the related
Purchased Asset from Seller notwithstanding such incompleteness and
inaccuracies. In the event of a Representation Breach, Seller shall immediately
repurchase the related Asset or Assets in accordance with Section 3.04.
(b)Buyer shall endeavor to communicate to Seller a preliminary non‑binding
determination of whether or not it is willing to purchase any or all of such
Assets, and if so, on what terms and conditions, within two (2) Business Days
after each Notice Date or, with respect to a Transaction Request subject to
Seller's acquisition of any of the proposed Assets from a third-party, within
one (1) Business Day after the related Notice Date, and if its preliminary
determination is favorable, by what date Buyer expects to communicate to Seller
a final non‑binding indication of its determination. If Buyer has not
communicated its final non‑binding indication to Seller by such date, which
shall not be later than ten (10) Business Days after receipt of the applicable
MBS Information. Buyer shall automatically and without further action be deemed
to have determined not to purchase any such Asset and Seller shall have no
further obligation to Buyer with respect to such Assets.
(c)If Buyer communicates to Seller a final non‑binding determination which
non-binding determination shall include the principal terms for the proposed
Transaction that it is willing to purchase any or all of such Assets, Seller
shall deliver to Buyer an executed preliminary Confirmation for such
Transaction, describing each such Asset and its proposed Purchase Date, Market
Value, Applicable Percentage, Purchase Price and such other terms and conditions
as Buyer may require. If Buyer requires changes to the preliminary Confirmation,
Seller shall make such changes and re‑execute the preliminary Confirmation if
Seller desires to sell such Asset based on the changes requested to the
preliminary Confirmation by Buyer. If Buyer determines to enter into the
Transaction on the terms described in the preliminary or revised Confirmation,
Buyer shall promptly execute and return the same to Seller, which shall
thereupon become effective as the Confirmation of the Transaction. Buyer's
approval of the purchase of an Asset on such terms and conditions as Buyer may
require shall be evidenced only by its execution and delivery of the related
Confirmation. For the avoidance of doubt, Buyer shall not (i) be bound by any
preliminary or final non‑binding determination referred to above, (ii) be deemed
to have approved the purchase of an Asset by virtue of any other agreement with
respect to such Asset, or (iii) be obligated to purchase an Asset
notwithstanding a Confirmation executed by the Parties unless and until all
applicable conditions precedent in Article 6 have been satisfied or waived by
Buyer. Buyer shall communicate to Seller a final determination of whether or not
it is willing to purchase each proposed Purchased Asset, and if so, on what
terms and conditions, within ten (10) Business Days from the date of the
delivery of the related Transaction Request to Buyer. If Buyer has not
communicated such final determination to Seller by such date, Buyer shall
automatically and without further action be deemed to have determined not to
purchase the related proposed Purchased Asset.


--------------------------------------------------------------------------------


(d)Each Confirmation, together with this Agreement, shall be conclusive evidence
of the terms of the Transaction covered thereby, and shall be construed to be
cumulative to the extent possible. If terms in a Confirmation are inconsistent
with terms in this Agreement with respect to a particular Transaction, the
Confirmation shall prevail. Whenever the Applicable Percentage, or any other
term of a Transaction (other than the Pricing Rate, Market Value and outstanding
Purchase Price) with respect to an Asset is revised or adjusted in accordance
with this Agreement, an amended and restated Confirmation reflecting such
revision or adjustment and that is otherwise acceptable to the Parties shall be
prepared by Seller and executed by the Parties.
(e)The fact that Buyer has conducted or has failed to conduct any partial or
complete examination or any other due diligence review of any Asset or Purchased
Asset shall in no way affect any rights Buyer may have under the Repurchase
Documents or otherwise with respect to any representations or warranties or
other rights or remedies thereunder or otherwise, including the right to
determine at any time that such Asset or Purchased Asset is not an Eligible
Asset.
(f)No Transaction shall be entered into if (i) any Margin Deficit, Default or
Event of Default exists or would exist as a result of such Transaction, (ii) the
Repurchase Date for the Purchased Assets subject to such Transaction would be
later than the Facility Termination Date, or (iii) after giving effect to such
Transaction, the aggregate Repurchase Price of all Purchased Assets subject to
Transactions then outstanding would exceed the Maximum Amount.
(g)On each Purchase Date, (I) Seller shall, with respect to Eligible Assets that
will be delivered or held in definitive, certificated form, deliver to Buyer or
the Custodian the original of the relevant certificate with respect to the
related Eligible Assets either (i) registered in the name of Buyer or (ii) if
Buyer consents thereto, in form suitable for transfer, with accompanying duly
executed (with a medallion guarantee with respect to the signatures thereon)
instruments of transfer or appropriate instruments of assignment executed in
blank, transfer tax stamps, and any other documents or instruments necessary in
the opinion of Buyer to effect and perfect a legally valid delivery of such
security or other item of investment property to Buyer, (II) with respect to
Eligible Assets that will be delivered or held in uncertificated form and the
ownership of which is registered on books maintained by the issuer thereof or
its transfer agent, Seller shall cause the registration of such security or
other item of investment property in the name of Buyer and, at the request of
Buyer, shall take such other and further steps, and shall execute and deliver
such documents or instruments necessary in the opinion of Buyer, to effect and
perfect a legally valid delivery of the relevant interest granted therein to
Buyer hereunder and (III) with respect to Eligible Assets that will be delivered
through a Relevant System in book entry form and credited to or otherwise held
in an account, (i) Seller shall cause the giving of written instructions to the
relevant financial institution or other entity, and shall provide a copy thereof
to Buyer, sufficient if complied with to effect and perfect a legally valid
delivery of the relevant interest granted therein to Buyer hereunder, (ii) in
connection with any account to which the Eligible Assets are credited or
otherwise held, Seller shall execute and deliver such other and further
documents or instruments necessary to effect and perfect a legally valid
delivery of the relevant interest granted therein to Buyer hereunder and
(iii) any account to which the Eligible Assets are credited or otherwise held
shall be designated in accordance with the Custodial Agreement or such variation
thereof as Buyer may direct. Unless otherwise instructed by Buyer, any delivery
of a security or other item of investment property in definitive, certificated
form shall be made to Buyer or the Custodian in accordance with the Custodial
Agreement or as Buyer otherwise instructs. Any delivery of a Purchased Asset in
accordance with this subsection, or any other method acceptable to Buyer, shall
be sufficient to cause Buyer to be the “entitlement holder” (as defined in
Section 8-102(a)(7) of the UCC) with respect to the Purchased Assets and, if the
Transaction is recharacterized as


--------------------------------------------------------------------------------


a secured financing, to have a perfected first priority security interest
therein. No Purchased Assets, whether certificated or uncertificated, shall
(i) remain in the possession of Seller, or (ii) remain in the name of Seller or
any of its agents, or in any account in the name of Seller or any of its agents.
In the event Buyer consents to delivery of any certificate representing one or
more of the Eligible Assets not registered in the name of Buyer, concurrently
with the delivery thereof, (A) Seller shall have (1) notified the applicable
trustee in connection with the related securitization transaction of the pledge
of the related Eligible Assets hereunder, and (2) instructed the related trustee
to pay all amounts payable to the holders of the Eligible Assets to an account
specified by Buyer, in the form of Irrevocable Redirection Notice and (B) the
related trustee shall have acknowledged in writing the instructions set forth in
clause (A) above, and a copy of the fully executed Irrevocable Redirection
Notice shall be delivered to Buyer.
(h)Buyer may request that as a condition to Buyer's acceptance of any Purchased
Asset, to the extent the information is not publicly available through
Bloomberg, Intex or EDGAR, Seller shall deliver to Buyer, or provide Buyer with
a URL address to any service, internet website or other system where Buyer can
obtain, on or prior to the related Purchase Date:
(i)copies of the documents governing such Purchased Asset in the possession of
Seller or reasonably obtainable by Seller (without undue burden or cost), the
offering documents related to such Purchased Asset, and any ancillary documents
required to be delivered to holders of the related securities;
(ii)copies of all related distribution statements, if any, received by Seller
since Seller's acquisition of such Purchased Asset; and
(iii)any other documents or instruments in the possession of Seller or
reasonably obtainable by Seller (without undue burden or cost) necessary in the
opinion of Buyer to facilitate the delivery of the related MBS Information to
Buyer or, if the Transaction is recharacterized as a secured financing, to
create and perfect in favor of Buyer a valid perfected first priority security
interest in such Purchased Asset.
(i)Buyer shall exercise any and all voting and corporate rights with respect to
the Purchased Assets, including without limitation the right to direct any
servicer of, or related trustee under a Servicing Agreement, relating to, any
Purchased Asset; provided, however, that Buyer hereby grants Seller a revocable
license to (i) direct any Servicer of, or related trustee under a Servicing
Agreement relating to, any Purchased Asset or (ii) vote on any matter, subject
however to the terms and conditions of this Agreement; provided, further, that
such license shall be automatically revoked upon the occurrence and continuance
of any Default or Event of Default hereunder and such license shall be
automatically reinstated upon the cure of any such Default or Event of Default.
For so long as Seller's license to (i) direct any Servicer or related trustee or
(ii) vote on any matter has not been revoked pursuant to the preceding sentence,
in the event that Buyer, as holder of a Purchased Asset, is requested to respond
to any request, waiver, consent or amendment with respect to such Purchased
Asset, Buyer shall consult with Seller as to how to respond and shall act in
accordance with the directions of Seller; provided, however, that no vote shall
be cast or corporate right exercised or other action taken that would, as
reasonably determined by Buyer, impair, reduce the value of or otherwise
adversely affect the Purchased Assets or that would be inconsistent with or
result in any violation of any provision of this Agreement, any other Repurchase
Document or the Guarantee Agreement.


Section 3.02 Transfer of Purchased Assets. On the Purchase Date for each
Purchased Asset,


--------------------------------------------------------------------------------


and subject to the satisfaction of all applicable conditions precedent in
Article 6, (a) ownership of and title to such Purchased Asset shall be
transferred to and vest in Buyer or its designee against the simultaneous
transfer of the Purchase Price to the account of Seller specified in Annex 1 (or
if not specified therein, in the related Confirmation or as directed by Seller),
and (b) Seller hereby sells, transfers, conveys and assigns to Buyer all of
Seller's right, title and interest in and to such Purchased Asset. Subject to
this Agreement, prior to the Facility Termination Date, Seller may sell to
Buyer, repurchase from Buyer and re‑sell Eligible Assets to Buyer, but may not
substitute other Eligible Assets for Purchased Assets.


Section 3.03 Maximum Amount. The aggregate outstanding Purchase Price for all
Purchased Assets as of any date shall not exceed the Maximum Amount. If such
aggregate outstanding Purchase Price exceeds the Maximum Amount, Seller shall no
later than one (1) Business Day after written notice from Buyer pay to Buyer an
amount necessary to reduce such aggregate outstanding Purchase Price to an
amount equal to or less than the Maximum Amount.


Section 3.04 Early Repurchase Date; Mandatory Repurchases. Seller may terminate
any Transaction with respect to any or all Purchased Assets and repurchase such
Purchased Assets on any date prior to the Repurchase Date (an “Early Repurchase
Date”); provided, that (a) Seller irrevocably notifies Buyer (x) with respect to
a repurchase notice submitted subject to Seller's sale of the related Purchase
Assets to a third party, by 10:00 a.m. New York time on the next Business Day
following the related trade date of such sale or (y) by 10:00 a.m. New York time
at least three (3) Business Days before the proposed Early Repurchase Date, in
each case identifying the Purchased Asset(s) to be repurchased and the
Repurchase Price thereof, and providing the CUSIP, notional amount, and any
Trade Tickets related to each such Purchased Asset, (b) Seller delivers a
certificate from a Responsible Officer of Seller in form and substance
satisfactory to Buyer certifying that no Margin Deficit, Default or Event of
Default exists or would exist as a result of such repurchase (unless such
repurchase would result in the satisfaction in full of the related Margin
Deficit) and there are no other Liens on the Purchased Assets or Pledged
Collateral other than Buyer's Lien, (c) if the Early Repurchase Date is not a
Remittance Date, Seller pays to Buyer any amount due under Section 12.03, and
(d) Seller thereafter complies with Section 3.05.
With respect to any Purchased Asset Seller elects to repurchase pursuant to this
Section 3.04 which is subsequently included by Seller or any Affiliate of Seller
in a securitization transaction within six (6) months of the related Early
Repurchase Date, Seller shall pay to Buyer the Exit Fee with respect to such
Purchased Asset, and such Exit Fee shall be deemed to be non-refundable and
fully earned, on the closing date of the securitization transaction related to
such Purchased Asset.
In addition to other rights and remedies of Buyer under any Repurchase Document,
following a determination by Buyer that any Purchased Asset no longer qualifies
as an Eligible Asset. Seller shall, upon two (2) Business Days prior written
notice from Buyer, repurchase any such Purchased Asset (at its applicable
Repurchase Price).


Section 3.05 Repurchase. On the Repurchase Date for each Purchased Asset, Seller
shall transfer to Buyer the Repurchase Price for such Purchased Asset as of such
Repurchase Date, and Buyer shall transfer to Seller such Purchased Asset,
whereupon the Transaction with respect to such Purchased Asset shall terminate.
Buyer shall be deemed to have simultaneously released its security interest in
such Purchased Asset shall authorize the Custodian to release to Seller any and
all documents and instruments related to such Purchased Assets (such as those
which may have been delivered to Buyer pursuant to Section 3.01(h)) and, to the
extent any UCC financing statement filed against Seller


--------------------------------------------------------------------------------


specifically identifies such Purchased Asset, Buyer shall deliver an amendment
thereto or termination thereof evidencing the release of such Purchased Asset
from Buyer's security interest therein. Any such transfer or release shall be
without recourse to Buyer and without representation or warranty by Buyer,
except that Buyer shall represent to Seller, to the extent that good title was
transferred and assigned by Seller to Buyer hereunder on the related Purchase
Date, that Buyer is the sole owner of such Purchased Asset, free and clear of
any other interests or Liens caused by Buyer's actions or inactions. Any Income
with respect to such Purchased Asset received by Buyer or Securities Account
Bank after payment of the Repurchase Price therefor shall, at the written
direction of Buyer, be remitted to Seller. Notwithstanding the foregoing, on or
before the Facility Termination Date, Seller shall repurchase all Purchased
Assets by paying to Buyer the outstanding Repurchase Price therefor and all
other outstanding Repurchase Obligations. The portion of all such net proceeds
in excess of the then-current Repurchase Price of the related Purchased Asset
shall be applied by Buyer to reduce any other amounts due and payable to Buyer
under this Agreement.


Section 3.06 Extension of the Facility Termination Date. At the request of
Seller delivered to Buyer no earlier than ninety (90) or later than thirty (30)
days before the original Facility Termination Date, Seller may exercise one (1)
option to extend the Facility Termination Date for a period not to exceed
one (1) year. Seller may only exercise its extension option if (i) no Default or
Event of Default exists on the date of the request to extend or the original
Facility Termination Date, (ii) no Margin Deficit shall be outstanding, and
(iii)  Seller has paid the Extension Fee to Buyer on or before the original
Facility Termination Date. No additional Transactions shall be entered into
after the original Facility Expiration Date.


Section 3.07 Payment of Price Differential and Fees. (a)  Notwithstanding that
Buyer and Seller intend that the Transactions hereunder be sales to Buyer of the
Purchased Assets, Seller shall pay to Buyer the accrued value of the Price
Differential for each Purchased Asset on each Remittance Date. Buyer shall give
Seller notice of the Price Differential and any fees and other amounts due under
the Repurchase Documents on or prior to the second (2nd) Business Day preceding
each Remittance Date; provided, that Buyer's failure to deliver such notice
shall not affect Seller's obligation to pay such amounts. If the Price
Differential includes any estimated Price Differential, Buyer shall recalculate
such Price Differential after the Remittance Date and, if necessary, make
adjustments to the Price Differential amount due on the following Remittance
Date.


(b)    Seller shall pay to Buyer all fees and other amounts as and when due as
set forth in the Fee Letter.


Section 3.08 Payment, Transfer and Custody. (a)  Unless otherwise expressly
provided herein, all amounts required to be paid or deposited by Seller
hereunder shall be paid or deposited in accordance with the terms hereof no
later than 3:00 p.m. on the day when due, in immediately available Dollars and
without deduction, setoff or counterclaim, and if not received before such time
shall be deemed to be received on the next Business Day. Whenever any payment
hereunder shall be stated to be due on a day other than a Business Day, such
payment shall be made on the next following Business Day, and such extension of
time shall in such case be included in the computation of such payment. Seller
shall, to the extent permitted by Requirements of Law, pay to Buyer on demand a
late payment fee equal to one percent (1%) of the total of all amounts not paid
when due under the Repurchase Documents, plus interest on such amounts as
provided in Section 17.16 until all such amounts are received in full by Buyer.
Amounts payable to Buyer and not otherwise required to be deposited into the
Securities Account shall be deposited into an account of Buyer. Seller shall
have no rights in, rights of withdrawal from, or rights to give notices or
instructions regarding Buyer's


--------------------------------------------------------------------------------


account or the Securities Account. Amounts in the Securities Account may be
invested at the direction of Buyer in cash equivalents before they are
distributed in accordance with Article 5.


(b)    Seller will maintain Records in its possession, if any, not delivered to
Buyer or Custodian, in a manner consistent with industry practice. Such Records,
if any, are and shall be held in trust by Seller or its agent for the benefit of
Buyer as the owner thereof. Seller or its agent shall maintain a copy of the
Records and the originals of the Records, if any, not delivered to Buyer or
Custodian. The possession of Records, if any, by Seller or its agent is in a
custodial capacity only at the will of Buyer. Each Record retained or held by
Seller or its agent, if any, shall be segregated on Seller's books and records
from the other assets of Seller or its agent (or shall contain an electronic
notation to reflect the sale to Buyer), and the books and records of Seller or
its agent shall be marked to reflect clearly the sale of the related Purchased
Asset to Buyer. Seller or its agent shall release its custody of the Records, if
any, only in accordance with written instructions from Buyer, unless such
release is required in connection with a repurchase of any Purchased Asset by
Seller, in each case in accordance with the Custodial Agreement.


Section 3.09 Repurchase Obligations Absolute. All amounts payable by Seller
under the Repurchase Documents shall be paid without notice (except as expressly
required in the Repurchase Documents), demand, counterclaim, setoff, deduction
or defense (as to any Person and for any reason whatsoever) and without
abatement, suspension, deferment, diminution or reduction (as to any Person and
for any reason whatsoever), and the Repurchase Obligations shall not be
released, discharged or otherwise affected, except as expressly provided herein,
by reason of: (a) any damage to, destruction of, taking of, restriction or
prevention of the use of, interference with the use of, title defect in, or
encumbrance on any Purchased Asset or Record, (b) any Insolvency Proceeding
relating to Seller or any action taken with respect to any Repurchase Document
or Record by any trustee or receiver of Seller or by any court in any such
proceeding, (c) any claim that Seller has or might have against Buyer under any
Repurchase Document or otherwise, (d) any default or failure on the part of
Buyer to perform or comply with any Repurchase Document or other agreement with
Seller, (e) the invalidity or unenforceability of any Purchased Asset,
Repurchase Document or Record, or (f) any other occurrence whatsoever, whether
or not similar to any of the foregoing, and whether or not Seller has notice or
Knowledge of any of the foregoing. The Repurchase Obligations shall be full
recourse to Seller. This Section 3.09 shall survive the termination of the
Repurchase Documents and the payment in full of the Repurchase Obligations.


ARTICLE 4


MARGIN MAINTENANCE


Section 4.01Margin Deficit. (a)  If on any date (i) the Market Value of all
Purchased Assets is less than (ii) the product of (A) Buyer's Margin Percentage
times (B) the outstanding Repurchase Price for all Purchased Assets as of such
date (the excess, if any, of (ii) over (i), a “Margin Deficit”), Seller shall,
upon notice from Buyer (such notice, a “Margin Call”) transfer to Buyer cash, or
if Seller and Buyer mutually agree, transfer to Buyer or Custodian for no
additional consideration additional Eligible Assets and/or Agency ARMS
(collectively), (“Additional Purchased Assets”), so that after giving effect to
such transfers and payments, the Margin Deficit has been reduced to zero. Buyer
shall apply the funds or Additional Purchased Assets received in satisfaction of
a Margin Deficit to the Repurchase Obligations in such manner as Buyer
determines. Notice of a Margin Deficit may be given by any means provided in
this Agreement. Any notice received before 11:00 a.m. New York City time on a
Business Day shall be met with payment of cash or transfer of Additional
Purchased


--------------------------------------------------------------------------------


Assets, and the related Margin Call satisfied, no later than 5:00 p.m. New York
City time on the following Business Day; notice received after 11:00 a.m. New
York City time on a Business Day shall be met with payment of cash or transfer
of Additional Purchased Assets, and the related Margin Call satisfied, no later
than 5:00 p.m. New York City time two (2) Business Days following the date of
such notice.


(b)    Buyer's election not to deliver a Margin Call at any time there is a
Margin Deficit shall not waive the Margin Deficit or in any way limit or impair
Buyer's right to deliver a Margin Call at any time when the same or any other
Margin Deficit exists. Buyer's rights under this Section 4.01 are in addition to
and not in lieu of any other rights of Buyer under the Repurchase Documents or
Requirements of Law.


(c)    All cash transferred to Buyer pursuant to this Section 4.01 with respect
to a Purchased Asset shall be deposited into an account designated by the Buyer
and shall be applied to reduce the Purchase Price of such Purchased Asset.


(d)    Buyer shall have the right to re-determine the Market Value of any or all
Additional Purchased Assets at any time. For purposes of this Agreement, only
ninety-five percent (95%) of the Market Value of Agency ARMS will be used to
satisfy a Margin Deficit or otherwise for purposes of calculating the Market
Value of Additional Purchased Assets.


ARTICLE 5


APPLICATION OF INCOME


Section 5.01    Securities Account. The Securities Account shall be established
at Securities Account Bank. Buyer shall have sole dominion and control
(including, without limitation, “control” within the meaning of Section 9-106(a)
of the UCC) over the Securities Account. Neither Seller nor any Person claiming
through or under Seller shall have any claim to or interest in the Securities
Account. All Income received by Seller, Buyer or Securities Account Bank in
respect of the Purchased Assets, as well as any interest received from the
reinvestment of such Income, shall be deposited directly into the Securities
Account and shall be applied to and remitted by Securities Account Bank in
accordance with this Article 5.


Section 5.02    Before a Default or an Event of Default. If no Default or Event
of Default exists, all Income described in Section 5.01 and deposited into the
Securities Account during each Pricing Period shall, subject to Section 3.05, be
applied by Securities Account Bank, at the written direction of Buyer, by no
later than the next following Remittance Date in the following order of
priority:
first, to pay to Buyer an amount equal to the Price Differential accrued with
respect to all Purchased Assets as of such Remittance Date;
second, to pay to Buyer an amount equal to all default interest, late fees,
fees, expenses and Indemnified Amounts then due and payable from Seller and
other applicable Persons to Buyer under the Repurchase Documents;
third, to pay any custodial fees and expenses due and payable under the
Custodial Agreement;


--------------------------------------------------------------------------------


fourth, to pay to Buyer an amount sufficient to eliminate any outstanding Margin
Deficit (without limiting Seller's obligation to satisfy a Margin Deficit in a
timely manner as required by Section 4.01);
fifth, to pay to Buyer, the Applicable Percentage of any Principal Payments (to
the extent actually deposited into the Securities Account), but only to the
extent that such remittance would not result in the creation of a Margin
Deficit, to be applied to reduce the outstanding Purchase Price of Purchased
Assets, as Buyer shall determine;
sixth, to pay to Buyer any other amounts due and payable from Seller and other
applicable Persons to Buyer under the Repurchase Documents; and
seventh, to pay to Seller any remainder for its own account subject, however, to
the covenants and other requirements of the Repurchase Documents.


Section 5.03    After Default or Event of Default. If a Default or Event of
Default exists, all Income deposited into the Securities Account in respect of
the Purchased Assets shall be applied by Securities Account Bank, at the written
direction of Buyer, on the Business Day next following the Business Day on which
each amount of Income is so deposited, in the following order of priority:
first, to pay to Buyer an amount equal to the Price Differential accrued with
respect to all Purchased Assets as of such date;
second, to pay to Buyer an amount equal to all default interest, late fees,
fees, expenses and Indemnified Amounts then due and payable from Seller and
other applicable Persons to Buyer under the Repurchase Documents;
third, to pay any custodial fees and expenses due and payable under the
Custodial Agreement;
fourth, to pay to Buyer an amount equal to the aggregate Repurchase Price of all
Purchased Assets (to be applied in such order and in such amounts as determined
by Buyer, until such Purchase Price has been reduced to zero);
fifth, to pay to Buyer all other Repurchase Obligations due to Buyer; and
sixth, if all of the Repurchase Obligations have been fully repaid, to pay to
Seller any remainder for its own account, subject, however, to the covenants and
other requirements of the Repurchase Documents.


Section 5.04    Seller to Remain Liable.
If the amounts remitted to Buyer as provided in Sections 5.02 and 5.03 are
insufficient to pay all amounts due and payable from Seller to Buyer under this
Agreement or any Repurchase Document on a Remittance Date or a Repurchase Date,
upon the occurrence of an Event of Default or otherwise, Seller shall
nevertheless remain liable for and shall pay to Buyer when due all such amounts.


Section 5.05    Additional Remittance Reporting.
On each Remittance Date, Buyer shall provide to Seller a report in electronic
format


--------------------------------------------------------------------------------


acceptable to Seller and Buyer (e.g. Microsoft Excel format), which sets forth
for each Purchased Asset (identified by CUSIP) (a) all Income received during
the related Pricing Period and (b) an itemization of each deduction from Income
as allocated in accordance with Sections 5.02 and 5.03.


ARTICLE 6


CONDITIONS PRECEDENT


Section 6.01    Conditions Precedent to Initial Transaction. Buyer shall not be
obligated to enter into any Transaction or purchase any Asset until the
following conditions have been satisfied or waived by Buyer, on and as of the
Closing Date and the initial Purchase Date:


(a)    Buyer has received the following documents, each dated the Closing Date
or as of the Closing Date unless otherwise specified: (i) each Repurchase
Document duly executed and delivered by the parties thereto, (ii) an official
good standing certificate dated a recent date with respect to Seller
(iii) certificates of the secretary or an assistant secretary of Seller with
respect to attached copies of the Governing Documents and applicable resolutions
of Seller, and the incumbencies and signatures of officers of Seller executing
the Repurchase Documents to which it is a party, evidencing the authority of
Seller with respect to the execution, delivery and performance thereof, (iv)  an
executed power of attorney of Seller in form and substance satisfactory to
Buyer, (v) such opinions from counsel to Seller as Buyer may require, including
with respect to corporate matters, enforceability, non-contravention, no
consents or approvals required other than those that have been obtained,
perfected security interests in the Purchased Assets and any other collateral
pledged pursuant to the Repurchase Documents, Investment Company Act matters,
true sale and the applicability of Bankruptcy Code safe harbors, and (vii) all
other documents, certificates, information, financial statements, reports,
approvals and opinions of counsel as it may require;


(b)    (i) UCC financing statements have been filed against Seller in all filing
offices required by Buyer, (ii) Buyer has received such searches of UCC filings,
tax liens, judgments, pending litigation and other matters relating to Seller
and the Purchased Assets as Buyer may require, and (iii) the results of such
searches are satisfactory to Buyer;


(c)    Buyer has received payment from Seller of all fees and expenses then
payable under the Fee Letter and the other Repurchase Documents, as contemplated
by Section 13.02, including, without limitation, the Structuring Fee; and


(d)    Buyer has completed to its satisfaction such due diligence and modeling
as it may require.


Section 6.02    Conditions Precedent to All Transactions. Buyer shall not be
obligated to enter into any Transaction, purchase any Asset, or be obligated to
take, fulfill or perform any other action hereunder, until the following
additional conditions have been satisfied or waived by Buyer, with respect to
each Asset on and as of the Purchase Date therefor:
(a)    Buyer has received the following documents: (i) a Transaction Request,
(ii) the related MBS Information, (iii) a Confirmation executed by Buyer and
Seller, (iv) Irrevocable Redirection Notices, if any, (v) any Trade Tickets
related to such Asset and (vi) all other documents, certificates, information,
financial statements, reports, approvals and opinions of counsel as Buyer may
require;


(b)    immediately before such Transaction and after giving effect thereto and
to the intended


--------------------------------------------------------------------------------


use thereof, no Representation Breach (including with respect to any Purchased
Asset), Default, Event of Default, Margin Deficit, Material Adverse Effect or
Market Disruption Event exists;


(c)    Buyer has completed its due diligence review of the MBS Information,
Records (if any) and such other documents, records and information as Buyer
deems appropriate, and the results of such reviews are satisfactory to Buyer;


(d)    Buyer has (i) determined that such Asset is an Eligible Asset,
(ii) approved the purchase of such Asset, (iii) obtained all necessary internal
credit and other approvals for such Transaction, and (iv) executed the
Confirmation;


(e)    the aggregate outstanding Purchase Price of all Transactions does not
exceed the Maximum Amount after giving effect to such Transaction;


(f)    the Repurchase Date as specified in the related Confirmation is not later
than the Facility Termination Date;


(g)    Seller and Custodian have satisfied all requirements and conditions and
have performed all covenants, duties, obligations and agreements contained in
the Repurchase Documents to be performed by such Person on or before the
Purchase Date; and


(h)    The definitive certificate representing ownership of such Purchased
Assets that are subject to such Transaction in the name of Buyer or, if such
Purchased Assets that are subject to such Transaction are registered on DTC or
similar depository, evidence satisfactory to Buyer that the records of DTC or
such depository show Buyer as the beneficial owner of such Purchased Assets that
are subject to such Transaction.
Each Confirmation delivered by Seller shall constitute a certification by Seller
that all of the conditions precedent in this Article 6 (excluding clauses (c),
(d) and, insofar as it relates to Custodian, (g) above) have been satisfied as
of the applicable date.
The failure of Seller to satisfy any of the conditions precedent in this
Article 6 as of the applicable date (excluding clauses (c), (d) and, insofar as
it relates to Custodian, (g) above) with respect to any Transaction or Purchased
Asset shall, unless such failure was waived in writing by Buyer on or before the
related Purchase Date, give rise to the right of Buyer at any time to rescind
the related Transaction, whereupon Seller shall immediately pay to Buyer the
Repurchase Price of such Purchased Asset.




ARTICLE 7


REPRESENTATIONS AND WARRANTIES OF SELLER
Seller represents and warrants, on and as of the date of this Agreement, each
Purchase Date, and at all times when any Repurchase Document or Transaction is
in full force and effect except as set forth in Schedule 2, as follows:


Section 7.01    Seller. Seller has been duly organized and validly exists in
good standing as a corporation under the laws of the Commonwealth of Virginia.
Seller (a) has all requisite power, authority, legal right, licenses and
franchises, (b) is duly qualified to do business in all jurisdictions


--------------------------------------------------------------------------------


necessary, and (c) has been duly authorized by all necessary action, to (w) own,
lease and operate its properties and assets, (x) conduct its business as
presently conducted, (y) execute, deliver and perform its obligations under the
Repurchase Documents to which it is a party, and (z) acquire, own, sell, assign,
pledge and repurchase the Purchased Assets. Seller's exact legal name is set
forth in the preamble and signature pages of this Agreement. Seller's location
(within the meaning of Article 9 of the UCC), and the office where Seller keeps
all records (within the meaning of Article 9 of the UCC) relating to the
Purchased Assets is at the address of Seller referred to in Annex 2. Seller has
not changed its name or location within the past twelve (12) months. Seller's
organizational identification number is 20-2705458 and its tax identification
number is 20‑2705458. Seller is a wholly owned Subsidiary of Guarantor. The
fiscal year of Seller is the calendar year.


Section 7.02    Repurchase Documents. Each Repurchase Document to which Seller
is a party has been duly executed and delivered by Seller and constitutes the
legal, valid and binding obligation of Seller enforceable against Seller in
accordance with its terms, except as such enforceability may be limited by
Insolvency Laws and general principles of equity. The execution, delivery and
performance by Seller of each Repurchase Document to which it is a party do not
and will not (a) conflict with, result in a breach of, or constitute (with or
without notice or lapse of time or both) a default under, any (i) Governing
Document, Indebtedness, Guarantee Obligation or Contractual Obligation
applicable to Seller or any of its properties or assets, (ii) Requirements of
Law, or (iii) approval, consent, judgment, decree, order or demand of any
Governmental Authority, or (b) result in the creation of any Lien (other than
Permitted Liens) on any of the properties or assets of Seller. All approvals,
authorizations, consents, orders, filings, notices or other actions of any
Person or Governmental Authority required for the execution, delivery and
performance by Seller of the Repurchase Documents to which it is a party and the
sale of and grant of a security interest in each Purchased Asset to Buyer, have
been obtained, effected, waived or given and are in full force and effect. The
execution, delivery and performance of the Repurchase Documents do not require
compliance by Seller with any “bulk sales” or similar law. There is no material
litigation, proceeding or investigation pending or, to the Knowledge of Seller
threatened, against Seller or Guarantor before any Governmental Authority
(a) asserting the invalidity of any Repurchase Document, (b) seeking to prevent
the consummation of any Transaction, or (c) seeking any determination or ruling
that could reasonably be expected to have a Material Adverse Effect.


Section 7.03    Solvency. None of Seller, Guarantor or any Affiliate of Seller
or Guarantor is or has ever been the subject of an Insolvency Proceeding. Each
of Seller, Guarantor and each Affiliate of Seller and Guarantor is Solvent and
the Transactions do not and will not render Seller, Guarantor or any Affiliate
of Seller or Guarantor not Solvent. Seller is not entering into the Repurchase
Documents or any Transaction with the intent to hinder, delay or defraud any
creditor of Seller, Guarantor or any Affiliate of Seller or Guarantor. Seller
has received or will receive reasonably equivalent value for the Repurchase
Documents and each Transaction. Seller has adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations. Seller is generally able to
pay, and as of the date hereof is paying, its debts as they come due.


Section 7.04    Taxes. Seller and Guarantor have each filed all required federal
income tax returns and all other material tax returns, domestic and foreign,
required to be filed by them and have paid all material taxes (including
mortgage recording taxes), assessments, fees, and other governmental charges
payable by them, or with respect to any of their properties or assets, which
have become due, and income or franchise taxes have been paid or are being
contested in good faith by appropriate proceedings diligently conducted and for
which appropriate reserves have been


--------------------------------------------------------------------------------


established in accordance with GAAP. Seller and Guarantor have each paid, or
have provided adequate reserves for the payment of, all such taxes for all prior
fiscal years and for the current fiscal year to date. There is no material
action, suit, proceeding, investigation, audit or claim relating to any such
taxes now pending or, to the Knowledge of Seller, threatened by any Governmental
Authority which is not being contested in good faith as provided above. Neither
Seller nor Guarantor has entered into any agreement or waiver or been requested
to enter into any agreement or waiver extending any statute of limitations
relating to the payment or collection of taxes, or is aware of any circumstances
that would cause the taxable years or other taxable periods of Seller or
Guarantor not to be subject to the normally applicable statute of limitations.
No tax liens have been filed against any assets of Seller or Guarantor. Seller
does not intend to treat any Transaction as being a “reportable transaction” as
defined in Treasury Regulation Section 1.6011‑4. If Seller determines to take
any action inconsistent with such intention, it will promptly notify Buyer, in
which case Buyer may treat each Transaction as subject to Treasury Regulation
Section 301.6112‑1 and will maintain the lists and other records required
thereunder.


Section 7.05    Financial Condition. The (i) audited consolidated financial
statements of Guarantor as at the fiscal year most recently ended, including,
but not limited to, the related audited balance sheet, the related audited
statements of income, stockholders equity, retained earnings and cash flows for
the fiscal year then ended, setting forth in each case in comparative form the
figures for the previous year, reported on without a “going concern” or like
qualification arising out of the audit conducted by Guarantor's independent
certified public accountants, and (ii) unaudited balance sheet of Seller as at
the fiscal year most recently ended for which such unaudited balance sheet is
available and the related unaudited statements of income and retained earnings
and of cash flows for the fiscal year then ended, setting forth in each case in
comparative form the figures for the previous year, copies of which have been
delivered to Buyer if not publicly available on the websites of either the
Securities and Exchange Commission or Guarantor, in each case, are complete and
correct and present fairly the financial condition of Guarantor and Seller as of
such date and the results of its operations and cash flows for the fiscal year
then ended. All such financial statements, including related schedules and
notes, were prepared in accordance with GAAP except as disclosed therein.
Guarantor does not have any material contingent liability or liability for taxes
or any long term lease or unusual forward or long term commitment, including any
Derivative Contract, which is not reflected in the foregoing statements or
notes.


Section 7.06    True and Complete Disclosure. The information, reports,
certificates, documents, financial statements, operating statements, forecasts,
books, records, files, exhibits and schedules furnished by or on behalf of
Seller to Buyer in connection with the Repurchase Documents and the
Transactions, when taken as a whole, do not contain any untrue statement of
material fact or omit to state any material fact necessary to make the
statements herein or therein, in light of the circumstances under which they
were made, not misleading. All written information furnished after the date
hereof by or on behalf of Seller to Buyer in connection with the Repurchase
Documents and the Transactions will be true, correct and complete in all
material respects or, in the case of projections, will be based on reasonable
estimates prepared and presented in good faith, on the date as of which such
information is stated or certified.


Section 7.07    Compliance with Laws. Seller has complied in all material
respects with all Requirements of Laws, and no Purchased Asset contravenes any
Requirements of Laws. None of Seller, Guarantor or any Affiliate of Seller or
Guarantor (a) is an “enemy” or an “ally of the enemy” as defined in the Trading
with the Enemy Act of 1917, (b) is in violation of any Anti‑Terrorism Law,
(c) is a blocked person described in Section 1 of Executive Order 13224 or to
Seller's Knowledge


--------------------------------------------------------------------------------


engages in any dealings or transactions or is otherwise associated with any such
blocked person, (d) is in violation of any country or list based economic and
trade sanction administered and enforced by the Office of Foreign Assets
Control, (e) is a Sanctioned Entity, (f) has more than 10% of its assets located
in Sanctioned Entities, or (g) derives more than 10% of its operating income
from investments in or transactions with Sanctioned Entities. The proceeds of
any Transaction have not been and will not be used to fund any operations in,
finance any investments or activities in or make any payments to a Sanctioned
Entity. Seller is a “qualified purchaser” as defined in the Investment Company
Act. None of Seller, Guarantor or any Affiliate of Seller or Guarantor (a) is
(i) required to register as an investment company as defined in the Investment
Company Act or (ii) is controlled by an “investment company” as defined in the
Investment Company Act, or, in each case is exempt from the provisions of such
Act (b) is a “broker” or “dealer” as defined in, or could be subject to a
liquidation proceeding under, the Securities Investor Protection Act of 1970, or
(c) is subject to regulation by any Governmental Authority limiting its ability
to incur the Repurchase Obligations. Each of Seller, Guarantor and all of their
respective Affiliates are in compliance with the Foreign Corrupt Practices Act
of 1977 and any foreign counterpart thereto. None of Seller, Guarantor or any
Affiliate of Seller or Guarantor has made, offered, promised or authorized a
payment of money or anything else of value (a) in order to assist in obtaining
or retaining business for or with, or directing business to, any foreign
official, foreign political party, party official or candidate for foreign
political office, (b) to any foreign official, foreign political party, party
official or candidate for foreign political office, or (c) with the intent to
induce the recipient to misuse his or her official position to direct business
wrongfully to Seller, Guarantor, any Affiliate of Seller or Guarantor or any
other Person, in violation of the Foreign Corrupt Practices Act.


Section 7.08    No Default or Material Adverse Effect. No Default or Event of
Default exists. No default or event of default (however defined) exists under
any Indebtedness, Guarantee Obligations or Contractual Obligations of Seller, in
each case, with an outstanding amount of contractual obligations of at least
$5,000,000 in the aggregate, and the effect of such default is the acceleration
thereof. Seller believes that it is and will be able to pay and perform each
agreement, duty, obligation and covenant contained in the Repurchase Documents
to which it is a party, and that it is not subject to any agreement, obligation,
restriction or Requirements of Law which would unduly burden its ability to do
so or could reasonably be expected to have a Material Adverse Effect. Seller has
no Knowledge of any actual or prospective development, event or other fact that
could reasonably be expected to have a Material Adverse Effect. No Internal
Control Event has occurred.


Section 7.09    Purchased Assets. Each Purchased Asset is an Eligible Asset.
Each representation and warranty of Seller set forth in the Repurchase Documents
(including in Schedule 1 with respect to each Purchased Asset) is true and
correct. The review and inquiries made on behalf of Seller in connection with
the next preceding sentence have been made by Persons having the requisite
expertise, knowledge and background to verify such representations and
warranties. Seller has complied with all requirements of the Custodial Agreement
with respect to each Purchased Asset. Seller has no Knowledge of any fact that
could reasonably lead it to expect that any Purchased Asset will not be paid in
full. No Purchased Asset is or has been the subject of any compromise,
adjustment, extension, satisfaction, subordination, rescission, setoff,
counterclaim, defense, abatement, suspension, deferment, deduction, reduction,
termination or modification, whether arising out of transactions concerning such
Purchased Asset or otherwise, by Seller, Guarantor or any Affiliate of Seller or
Guarantor or other Person. No procedures believed by Seller to be adverse to
Buyer were utilized by Seller in identifying or selecting the proposed Purchased
Assets for sale to Buyer. The purchase of each proposed Purchased Asset was
underwritten in accordance with and satisfies applicable standards established
by Seller, Guarantor or any Affiliate of Seller or Guarantor (as


--------------------------------------------------------------------------------


applicable).


Section 7.10     Transfer and Security Interest. The Repurchase Documents
constitute a valid and effective transfer to Buyer of all right, title and
interest of Seller in, to and under all Purchased Assets, free and clear of any
Liens (other than Permitted Liens). With respect to the protective security
interest granted by Seller in Section 11.01, upon delivery of the Confirmations
and the filing of the UCC financing statements as provided herein, such security
interest shall be a valid first priority perfected security interest to the
extent such security interest can be perfected by possession, filing or control
under the UCC, subject only to Permitted Liens. The Purchased Assets constitute
the following, as defined in the UCC: a general intangible, instrument,
investment property, security, deposit account, financial asset, uncertificated
security, securities account or security entitlements. Seller has not sold,
assigned, pledged, encumbered or otherwise conveyed any of the Purchased Assets
to any Person other than pursuant to the Repurchase Documents. Seller has not
authorized the filing of and is not aware of any UCC financing statements filed
against Seller as debtor that include the Purchased Assets, other than any
financing statement that has been terminated or filed pursuant to this
Agreement.


Section 7.11     No Broker. Neither Seller nor any Affiliate of Seller has dealt
with any broker, investment banker, agent or other Person, except for Buyer or
an Affiliate of Buyer, who may be entitled to any commission or compensation in
connection with any Transaction.


Section 7.12    Location of Books and Records. The location where Seller keeps
its books and records, including all computer tapes and records relating to the
Purchased Assets is its chief executive office.


Section 7.13    Chief Executive Office; Jurisdiction of Organization. On the
Closing Date, Seller's chief executive office, is, and has been, located at 4991
Lake Brook Drive, Suite 100, Glen Allen, VA 23060. On the Closing Date, Seller's
jurisdiction of organization is the Commonwealth of Virginia. On the Closing
Date, Guarantor's chief executive office, is, and has been, located at 4991 Lake
Brook Drive, Suite 100, Glen Allen, VA 23060. On the Closing Date, Guarantor's
jurisdiction of organization is the Commonwealth of Virginia. Seller and
Guarantor shall provide Buyer with thirty (30) days advance notice of any change
in Seller's or Guarantor's principal office or place of business or
jurisdiction, respectively. Neither Seller nor Guarantor has a trade name.
During the preceding five (5) years, neither Seller nor Guarantor has been known
by or done business under any other name, corporate or fictitious, and has not
filed or had filed against it any bankruptcy receivership or similar petitions
nor has it made any assignments for the benefit of creditors.


Section 7.14    REIT Status. Guarantor is a REIT and, for its current taxable
year, is entitled to a dividends paid deduction under the requirements of
Section 857 of the Code.




ARTICLE 8


COVENANTS OF SELLER
From the date hereof until the Repurchase Obligations are paid in full and the
Repurchase Documents are terminated, Seller shall perform and observe the
following covenants, which shall be given independent effect (so that if a
particular action or condition is prohibited by any covenant, the fact that it
would be permitted by an exception to or be otherwise within the


--------------------------------------------------------------------------------


limitations of another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists).


Section 8.01    Existence; Governing Documents; Conduct of Business. Seller
shall (a) preserve and maintain its legal existence, (b) qualify and remain
qualified in good standing in each jurisdiction where the failure to be so
qualified would have a Material Adverse Effect, and (c) not modify or amend in a
manner which would have a Material Adverse Effect or terminate its Governing
Documents. Seller shall not change its name, organizational number, tax
identification number, fiscal year, method of accounting, identity, structure or
jurisdiction of organization (or have more than one such jurisdiction), move the
location of its principal place of business and chief executive office, as
defined in the UCC) from the location referred to in Section 7.01, unless in
each case Seller has given at least thirty (30) days prior notice to Buyer and
has taken all actions required under the UCC to continue the first priority
perfected security interest of Buyer in the Purchased Assets.


Section 8.02    Compliance with Laws, Contractual Obligations and Repurchase
Documents. Seller shall comply in all material respects with all Requirements of
Laws, including those relating to any Purchased Asset. No part of the proceeds
of any Transaction shall be used for any purpose that violates Regulation T, U
or X of the Board of Governors of the Federal Reserve System. Seller shall
conduct the requisite due diligence in connection with the acquisition of each
Asset for purposes of complying with Anti-Terrorism Laws. Seller shall maintain
the Custodial Agreement in full force and effect. Seller shall not directly or
indirectly enter into any agreement that would be violated or breached by any
Transaction or the performance by Seller of any Repurchase Document.


Section 8.03    Protection of Buyer's Interest in Purchased Assets. With respect
to each Purchased Asset, Seller shall take all action necessary or required by
the Repurchase Documents, Records or Requirements of Law, or reasonably
requested by Buyer, to perfect, protect and more fully evidence Buyer's
ownership of and first priority perfected security interest in such Purchased
Asset, including executing or causing to be executed such other instruments or
notices as may be necessary or appropriate and filing and maintaining effective
UCC financing statements, continuation statements and assignments and amendments
thereto. Seller shall comply with all requirements of the Custodial Agreement
with respect to each Purchased Asset. Seller shall (a) not assign, sell,
transfer, pledge, hypothecate, grant, create, incur, assume or suffer or permit
to exist any security interest in or Lien (other than Permitted Liens) on any
Purchased Asset to or in favor of any Person other than Buyer, (b) defend such
Purchased Asset against, and take such action as is necessary to remove, any
such Lien, and (c) defend the right, title and interest of Buyer in and to all
Purchased Assets against the claims and demands of all Persons whomsoever.
Notwithstanding the foregoing, if Seller grants a Lien on any Purchased Asset in
violation of this Section 8.03 or any other Repurchase Document, Seller shall be
deemed to have simultaneously granted an equal and ratable Lien on such
Purchased Asset in favor of Buyer to the extent such Lien has not already been
granted to Buyer; provided, that such equal and ratable Lien shall not cure any
resulting Event of Default. Seller shall not, nor shall it permit any Servicer
to, extend, amend, waive, terminate, rescind, cancel, release or otherwise
modify the material terms of or any collateral, guaranty or indemnity for, or
exercise any material right or remedy of a holder (including all lending,
corporate and voting rights, remedies, consents, approvals and waivers) of, any
Purchased Asset. Seller shall mark its computer records and tapes to evidence
the interests granted to Buyer hereunder. Seller shall not take any action to
cause any Purchased Asset that is not evidenced by an instrument or chattel
paper (as defined in the UCC) to be so evidenced. If a Purchased Asset becomes
evidenced by an instrument or chattel paper, the same shall be promptly
delivered to Custodian on behalf of Buyer, together with endorsements required
by Buyer.


--------------------------------------------------------------------------------




Section 8.04    Actions of Seller Relating to Distributions.
So long as an Event of Default has occurred and is continuing Seller shall not
declare or make any payment on account of, or set apart assets for, a sinking or
similar fund for the purchase, redemption, defeasance, retirement or other
acquisition of any Equity Interest of Seller, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of Seller.


Section 8.05    Delivery of Income.
Seller shall cause all applicable Persons to deposit all Income in respect of
the Purchased Assets into the Securities Account in accordance with Section 5.01
hereof on the day the related payments are due. Seller (a) shall comply with and
enforce each Irrevocable Redirection Notice, (b) shall not amend, modify, waive,
terminate or revoke any Irrevocable Redirection Notice without Buyer's consent,
and (c) shall take all reasonable steps to enforce each Irrevocable Redirection
Notice. In connection with each principal payment or prepayment under a
Purchased Asset, Seller shall provide or cause to be provided to Buyer and
Custodian sufficient detail to enable Buyer and Custodian to identify the
Purchased Asset to which such payment applies. If Seller receives any rights,
whether in addition to, in substitution of, as a conversion of, or in exchange
for any Purchased Assets, or otherwise in respect thereof, Seller shall accept
the same as Buyer's agent, hold the same in trust for Buyer and promptly deliver
the same to Buyer or its designee in the exact form received, together with duly
executed instruments of transfer, stock powers or assignment in blank and such
other documentation as Buyer shall reasonably request. If any Income is received
by Seller, Guarantor or any Affiliate of Seller or Guarantor, Seller shall pay
or deliver, or cause to be paid or delivered, such Income to Buyer or Custodian
on behalf of Buyer within two (2) Business Days after receipt, and, until so
paid or delivered, hold such Income in trust for Buyer, segregated from other
funds of Seller.


Section 8.06    Delivery of Financial Statements and Other Information. Seller
shall deliver the following to Buyer, as soon as available and in any event
within the time periods specified:
(a)within forty-five (45) days after the end of each fiscal quarter and each
fiscal year of Seller and Guarantor, provided that such financial statements are
not publicly available on the websites of the Securities Exchange Commission,
(i) the unaudited balance sheets of each of Seller (if there are any such
balance sheets for Seller) and Guarantor, each as at the end of such period,
(ii) the related unaudited statements of income, retained earnings,
stockholders' equity and cash flows for such period and the portion of the
fiscal year through the end of such period for each of Seller (if there are any
such statements for Seller) and Guarantor, setting forth in each case in
comparative form the figures for the previous year, and (iii) a Compliance
Certificate;
(b)within ninety (90) days after the end of each fiscal year of Guarantor,
(i) the audited balance sheets of Guarantor as at the end of such fiscal year,
(ii) the related statements of income, retained earnings, stockholders' equity
and cash flows for such year, setting forth in each case in comparative form the
figures for the previous year, (iii) an opinion thereon of independent certified
public accountants of recognized national standing, which opinion shall not be
qualified as to scope of audit or going concern and shall state that said
financial statements fairly present the financial condition and results of
operations of Guarantor as at the end of and for such fiscal year in accordance
with GAAP, (iv) a certification from such accountants that, in making the
examination necessary therefor, no information was obtained of any Default or
Event of Default except as specified therein,


--------------------------------------------------------------------------------


and (v) a Compliance Certificate;
(c)all reports, if any, submitted to Seller or Guarantor by independent
certified public accountants in connection with each annual, interim or special
audit of the books and records of Seller made by such accountants, including any
management letter commenting on Seller's or Guarantor's internal controls;
(d)all financial statements, reports, notices and other documents that Guarantor
sends to holders of its Equity Interests or makes to or files with any
Governmental Authority, promptly after the delivery or filing thereof;
(e)any other material agreements, correspondence, documents or other information
not previously provided to Buyer which is related to Seller or the Purchased
Assets, as soon as possible after the discovery thereof by Seller, Guarantor or
any Affiliate of Seller or Guarantor; and
(f)such other information regarding the financial condition, operations or
business of Seller or Guarantor as Buyer may reasonably request.


Section 8.07    Delivery of Notices. Seller shall promptly (and in no event
later than one (1) Business Day from the date of occurrence of such applicable
event) notify Buyer of the occurrence of any of the following of which Seller
has Knowledge together with a certificate of a Responsible Officer of Seller
setting forth details of such occurrence and any action Seller has taken or
proposes to take with respect thereto:
(a)a Representation Breach;
(b)any of the following: (i) with respect to any Purchased Asset: material
adverse change in Market Value (as determined by Seller), and (ii) with respect
to Seller: violation of Requirements of Law, material decline in the value of
Seller's assets or properties, an Internal Control Event or other event or
circumstance that could reasonably be expected to have a Material Adverse
Effect;
(c)the existence of any Default known to Seller, Event of Default or material
default under or related to or under any Indebtedness, Guarantee Obligation or
Contractual Obligation of Seller with an outstanding amount of at least
$5,000,000, and the effect of such default is the acceleration thereof;
(d)the resignation or termination of any Servicer under any Servicing Agreement
with respect to any Purchased Asset;
(e)the establishment of a rating by any Rating Agency applicable to Seller,
Guarantor and any downgrade in or withdrawal of such rating once established;
and
(f)the commencement of, settlement of or material judgment in any litigation,
action, suit, arbitration, investigation or other legal or arbitrable
proceedings before any Governmental Authority that (i) affects Seller or
Guarantor, or any Purchased Asset (but not with respect to underlying mortgage
loans associated with a Purchased Asset), (ii) questions or challenges the
validity or enforceability of any Repurchase Document, Transaction or Purchased
Asset, or (iii) individually or in the aggregate, if adversely determined, could
reasonably be likely to have a Material Adverse Effect; and
(g)any change in Guarantor's status as a REIT, or any failure by Guarantor to be
entitled


--------------------------------------------------------------------------------


to a dividends paid deduction under the requirements of Section 857 of the Code.




ARTICLE 9


[RESERVED]


ARTICLE 10


EVENTS OF DEFAULT AND REMEDIES


Section 10.01    Events of Default. Each of the following events shall be an
“Event of Default”:
(a)Seller fails to make a payment of (i) Margin Deficit or Repurchase Price
(other than Price Differential) when due, whether by acceleration or otherwise,
(ii) Price Differential within one (1) Business Day of when due, or (iii) any
other amount within two (2) Business Days of when due, in each case under the
Repurchase Documents;
(b)Seller fails to observe or perform in any material respect any other
Repurchase Obligation of Seller under the Repurchase Documents to which Seller
is a party, and (except in the case of a failure to perform or observe the
Repurchase Obligations of Seller under Section 8.03 and 17.08(a)) such failure
continues unremedied for five (5) Business Days after the earlier of receipt of
notice thereof from Buyer or the discovery of such failure by Seller;
(c)any Representation Breach (excluding the asset-level representation and
warranties set forth on Schedule 1) exists and continues unremedied for five (5)
Business Days after the earlier of receipt of notice thereof from Buyer or the
discovery of such failure by Seller;
(d)Seller or Guarantor defaults beyond any applicable grace period in paying any
amount or performing any obligation under any Indebtedness, Guarantee Obligation
or Contractual Obligation with an outstanding amount of at least $5,000,000 with
respect to Seller, or $10,000,000 with respect to Guarantor, and the effect of
such default is to permit the acceleration thereof (regardless of whether such
default is waived or such acceleration occurs);
(e)Seller, Guarantor or any Affiliate of Seller or Guarantor defaults beyond any
applicable grace period in paying any amount or performing any obligation due to
Buyer or any Affiliate of Buyer under any other financing, hedging, security or
other agreement (other than under this Agreement) between Seller, Guarantor or
any Affiliate of Seller or Guarantor and Buyer or any Affiliate of Buyer;
(f)an Insolvency Event occurs with respect to Seller, Guarantor or an Affiliate
of Seller;
(g)a final judgment or judgments for the payment of money in excess of
$5,000,000 with respect to Seller, or $10,000,000 with respect to Guarantor that
is not insured against is entered against Seller or Guarantor by one or more
Governmental Authorities and the same is not satisfied, discharged (or provision
has not been made for such discharge) or bonded, or a stay of execution thereof
has not been procured, within thirty (30) days from the date of entry thereof;
(h)a Governmental Authority takes any action to (i) condemn, seize or
appropriate, or assume custody or control of, all or any substantial part of the
property of Seller, (ii) displace the


--------------------------------------------------------------------------------


management of Seller or curtail its authority in the conduct of the business of
Seller, (iii) terminate the activities of Seller as contemplated by the
Repurchase Documents, or (iv) remove, limit or restrict the approval of Seller
of the foregoing as an issuer, buyer or a seller of securities, and in each case
such action is not discontinued or stayed within thirty (30) days;
(i)any provision of the Repurchase Documents, any right or remedy of Buyer or
obligation, covenant, agreement or duty of Seller thereunder, or any Lien,
security interest or control granted under or in connection with the Repurchase
Documents or Purchased Assets terminates, is declared null and void, ceases to
be valid and effective, ceases to be the legal, valid, binding and enforceable
obligation of Seller or Guarantor (other than due to the acts or omissions of
Buyer), or the validity, effectiveness, binding nature or enforceability thereof
is contested, challenged, denied or repudiated by Seller or any other Person, in
each case directly, indirectly, in whole or in part;
(j)Buyer ceases for any reason to have a valid and perfected first priority
security interest in any Purchased Asset;
(k)Seller is required to register as an “investment company” (as defined in the
Investment Company Act) or the arrangements contemplated by the Repurchase
Documents shall require registration of Seller as an “investment company”;
(l)Seller engages in any conduct or action where Buyer's prior consent is
required by any Repurchase Document and Seller fails to obtain such consent;
(m)Seller fails to deposit, or fails to direct a third-party to deposit, to the
Securities Account all Income and other amounts as required by Section 5.01 and
other provisions of this Agreement within two (2) Business Days of when due and
payable;
(n)any condition or circumstance that has a Material Adverse Effect, as
determined by Buyer shall have occurred and be continuing; or
(o)Guarantor (i) fails (A) to qualify as a REIT (without giving any effect to
any cure or corrective periods or allowances), or (B) to continue to be entitled
to a dividends paid deduction under the requirements of Section 857 of the Code,
or (ii) enters into any “prohibited transactions” as defined in
Section 857(b)(6)(B)(iii) of the Code (taking into account
Sections 857(b)(6)(C), 857(b)(6)(D) and 857(b)(6)(E) of the Code).


Section 10.02    Remedies of Buyer as Owner of the Purchased Assets. If an Event
of Default exists, at the option of Buyer, exercised by notice to Seller (which
option shall be deemed to be exercised, even if no notice is given,
automatically and immediately upon the occurrence of an Event of Default under
Section 10.01(f)), the Repurchase Date for all Purchased Assets shall be deemed
automatically and immediately to occur (the date on which such option is
exercised or deemed to be exercised, the “Accelerated Repurchase Date”). If
Buyer exercises or is deemed to have exercised the foregoing option:
(a)All Repurchase Obligations shall become immediately due and payable on and as
of the Accelerated Repurchase Date.
(b)All amounts in the Securities Account and all Income paid after the
Accelerated Repurchase Date shall be retained by Buyer and applied in accordance
with Article 5.
(c)Buyer may complete any assignments, allonges, endorsements, powers or other


--------------------------------------------------------------------------------


documents or instruments executed in blank and otherwise obtain physical
possession of all Records then held by Custodian under the Custodial Agreement.
Buyer may obtain physical possession of all Records of Seller. Seller shall
deliver to Buyer such assignments and other documents with respect thereto as
Buyer shall request.
(d)Buyer may immediately, at any time and from time to time, exercise either of
the following remedies with respect to any or all of the Purchased Assets:
(i) sell such Purchased Assets without providing any representations and
warranties on an “as-is where is” basis in a recognized market and by means of a
public or private sale at such price or prices as Buyer accepts, and apply the
net proceeds thereof in accordance with Article 5, or (ii) retain such Purchased
Assets and give Seller credit against the Repurchase Price for such Purchased
Assets (or if the amount of such credit exceeds the Repurchase Price for such
Purchased Assets, credit against other Repurchase Obligations due and any other
amounts then owing to Buyer by any other Person pursuant to any Repurchase
Document, in such order and in such amounts as determined by Buyer), in an
amount equal to the Market Value of such Purchased Assets. Until such time as
Buyer exercises either such remedy with respect to a Purchased Asset, Buyer may
hold such Purchased Asset for its own account and retain all Income with respect
thereto.
(e)The Parties agree that the Purchased Assets are of such a nature that they
may decline rapidly in value, and may not have a ready or liquid market.
Accordingly, Buyer shall not be required to sell more than one Purchased Asset
on a particular Business Day, to the same purchaser or in the same manner. Buyer
may determine whether, when and in what manner a Purchased Asset shall be sold,
it being agreed that both a good faith public and a good faith private sale
shall be deemed to be commercially reasonable. Buyer shall not be required to
give notice to Seller or any other Person prior to exercising any remedy in
respect of an Event of Default. If no prior notice is given, Buyer shall give
notice to Seller of the remedies exercised by Buyer promptly thereafter.
(f)Seller shall be liable to Buyer for (i) any amount by which the Repurchase
Obligations due to Buyer exceed the aggregate of the net proceeds and credits
referred to in the preceding clause (d), (ii) the amount of all actual
out-of-pocket expenses, including reasonable legal fees and expenses, actually
incurred by Buyer in connection with or as a consequence of an Event of Default,
(iii) any costs and losses payable under Section 12.03, and (iv) any other
actual loss, damage, cost or expense resulting from the occurrence of an Event
of Default.
(g)Buyer shall be entitled to seek an injunction, an order of specific
performance or other equitable relief to compel Seller to fulfill any of its
obligations as set forth in the Repurchase Documents, including this Article 10,
if Seller fails or refuses to perform its obligations as set forth herein or
therein.
(h)Seller hereby appoints Buyer as attorney‑in‑fact of Seller for purposes of
carrying out the Repurchase Documents, including executing, endorsing and
recording any instruments or documents and taking any other actions that Buyer
deems necessary or advisable to accomplish such purposes, which appointment is
coupled with an interest and is irrevocable.
(i)Buyer may, without prior notice to Seller, exercise any or all of its set-off
rights including those set forth in Section 17.17. This Section 10.02(i) shall
be without prejudice and in addition to any right of set-off, combination of
accounts, Lien or other rights to which any Party is at any time otherwise
entitled.
(j)All rights and remedies of Buyer under the Repurchase Documents, including
those


--------------------------------------------------------------------------------


set forth in Section 17.17, are cumulative and not exclusive of any other rights
or remedies that Buyer may have and may be exercised at any time when an Event
of Default exists. Such rights and remedies may be enforced without prior
judicial process or hearing. Seller agrees that nonjudicial remedies are
consistent with the usages of the trade, are responsive to commercial necessity
and are the result of a bargain at arm's‑length. Seller hereby expressly waives
any defenses Seller might have to require Buyer to enforce its rights by
judicial process or otherwise arising from the use of nonjudicial process,
disposition of any or all of the Purchased Assets, or any other election of
remedies.


ARTICLE 11


SECURITY INTEREST


Section 11.01    Grant. Buyer and Seller intend that all Transactions shall be
sales to Buyer of the Purchased Assets and not loans from Buyer to Seller
secured by the Purchased Assets. However, to preserve and protect Buyer's rights
with respect to the Purchased Assets and under the Repurchase Documents in the
event that any Governmental Authority recharacterizes the Transactions as other
than sales, and as security for Seller's performance of the Repurchase
Obligations, Seller hereby grants to Buyer a Lien on and security interest in
all of the right, title and interest of Seller in, to and under the Purchased
Assets (which for this purpose shall be deemed to include (without limitation)
the property and items described in the second sentence in the definition
thereof), and the transfers of the Purchased Assets to Buyer shall be deemed to
constitute and confirm such grant, to secure the payment and performance of the
Repurchase Obligations (including the obligation of Seller to pay the Repurchase
Price, or if the Transactions are recharacterized as loans, to repay such loans
for the Repurchase Price).


Section 11.02    Effect of Grant. If any recharacterization described in
Section 11.01 occurs, (a) this Agreement shall also be deemed to be a security
agreement as defined in the UCC, (b) Buyer shall have all of the rights and
remedies provided to a secured party by Requirements of Law (including the
rights and remedies of a secured party under the UCC and the right to set off
any mutual debt and claim) and under any other agreement between Buyer and
Seller, (c) without limiting the generality of the foregoing, Buyer shall be
entitled to set off the proceeds of the liquidation of the Purchased Assets
against all of the Repurchase Obligations, without prejudice to Buyer's right to
recover any deficiency, (d) the possession by Buyer or any of its agents,
including Custodian, of the Records, the Purchased Assets and such other items
of property as constitute instruments, money, negotiable documents, securities
or chattel paper shall be deemed to be possession by the secured party for
purposes of perfecting such security interest under the UCC and Requirements of
Law, and (e) notifications to Persons (other than Buyer) holding such property,
and acknowledgments, receipts or confirmations from Persons (other than Buyer)
holding such property, shall be deemed notifications to, or acknowledgments,
receipts or confirmations from, securities intermediaries, bailees or agents (as
applicable) of the secured party for the purpose of perfecting such security
interest under the UCC and Requirements of Law. The security interest of Buyer
granted herein shall be, and Seller hereby represents and warrants to Buyer that
it is, a first priority perfected security interest. For the avoidance of doubt,
(i) each Purchased Asset secures the Repurchase Obligations of Seller with
respect to all other Transactions and all other Purchased Assets, including any
Purchased Assets that are junior in priority to the Purchased Asset in question,
and (ii) if an Event of Default exists, no Purchased Asset relating to a
Purchased Asset will be released from Buyer's Lien or transferred to Seller
until the Repurchase Obligations are indefeasibly paid in full. Notwithstanding
the foregoing, the Repurchase Obligations shall be full recourse to Seller.


--------------------------------------------------------------------------------




Section 11.03    Seller to Remain Liable. Buyer and Seller agree that the grant
of a security interest under this Article 11 shall not constitute or result in
the creation or assumption by Buyer of obligation of Seller or any other Person
in connection with any Purchased Asset whether or not Buyer exercises any right
with respect thereto. Seller shall remain liable under the Purchased Assets to
perform all of Seller's duties and obligations thereunder to the same extent as
if the Repurchase Documents had not been executed.


Section 11.04    Waiver of Certain Laws. Seller agrees, to the extent permitted
by Requirements of Law, that neither it nor anyone claiming through or under it
will set up, claim or seek to take advantage of any appraisement, valuation,
stay, extension or redemption law now or hereafter in force in any locality
where any Purchased Assets may be situated in order to prevent, hinder or delay
the enforcement or foreclosure of this Agreement, or the absolute sale of any of
the Purchased Assets the final and absolute putting into possession thereof,
immediately after such sale, of the purchasers thereof, and Seller, for itself
and all who may at any time claim through or under it, hereby waives, to the
full extent that it may be lawful so to do, the benefit of all such laws and any
and all right to have any of the properties or assets constituting the Purchased
Assets marshaled upon any such sale, and agrees that Buyer or any court having
jurisdiction to foreclose the security interests granted in this Agreement may
sell the Purchased Assets as an entirety or in such parcels as Buyer or such
court may determine.


ARTICLE 12


INCREASED COSTS; CAPITAL ADEQUACY


Section 12.01    Market Disruption. If prior to any Pricing Period, Buyer
determines that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the LIBO Rate for
such Pricing Period, Buyer shall give prompt notice thereof to Seller, whereupon
the Pricing Rate for such Pricing Period, and for all subsequent Pricing Periods
until such notice has been withdrawn by Buyer, shall be the Alternative Rate.


Section 12.02 Illegality. If the adoption of or any change in any Requirements
of Law or in the interpretation or application thereof after the date hereof
shall make it unlawful for Buyer or Seller to effect or continue Transactions as
contemplated by the Repurchase Documents, (a) any commitment of Buyer hereunder
to enter into new Transactions shall be terminated, (b) the Pricing Rate shall
be converted automatically to the Alternative Rate on the last day of the then
current Pricing Period or within such earlier period as may be required by
Requirements of Law, and (c) if required by such adoption or change, the
Facility Termination Date shall be deemed to have occurred.


Section 12.03 Breakfunding. Seller shall indemnify Buyer and hold Buyer harmless
from any loss, cost or expense (including reasonable legal fees and expenses)
which Buyer may sustain or incur arising from (a) the failure by Seller to
terminate any Transaction after Seller has given a notice of termination
pursuant to Section 3.04, (b) any payment to Buyer on account of the outstanding
Repurchase Price, including a payment made pursuant to Section 3.04 but
excluding a payment made pursuant to Section 5.02, on any day other than a
Remittance Date (based on the assumption that Buyer funded its commitment with
respect to the Transaction in the London Interbank Eurodollar market and using
any reasonable attribution or averaging methods that Buyer deems appropriate and
practical and Buyer shall provide Seller with the underlying calculation and
methodology used for such attribution or averaging), (c) any failure by Seller
to sell Eligible Assets to Buyer after Seller


--------------------------------------------------------------------------------


has notified Buyer of a proposed Transaction and Buyer has agreed to purchase
such Eligible Assets in accordance with this Agreement, or (d) any conversion of
the Pricing Rate to the Alternative Rate because the LIBO Rate is not available
for any reason on a day that is not the last day of the then current Pricing
Period. Notwithstanding the foregoing, in no event shall any amounts be payable
under this Section 12.03 in connection with any permissible repurchase by Seller
of a Purchased Asset from Buyer.


Section 12.04 Increased Costs. If the adoption of or any change in any
Requirements of Law or in the interpretation or application thereof by any
Governmental Authority or compliance by Buyer with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority having jurisdiction over Buyer made after the date of
this Agreement (a) shall subject Buyer to any Tax or increased Tax of any kind
whatsoever with respect to the Repurchase Documents, any Purchased Asset or any
Transaction, or change the basis of taxation of payments to Buyer in respect
thereof (except for income taxes and any changes in the rate of tax on Buyer's
overall net income), (b) shall impose, modify or hold applicable any increase in
reserve, special deposit, compulsory loan or similar requirement against assets
held by, deposits or other liabilities in or for the account of, advances, loans
or other extensions of credit by, or any other acquisition of funds by, any
office of Buyer, or (c) shall impose on Buyer any other condition; and the
result of any of the preceding clauses (a), (b) and (c) is to increase the cost
to Buyer, by an amount that Buyer deems to be material, of entering into,
continuing or maintaining Transactions, or to reduce any amount receivable under
the Repurchase Documents in respect thereof, then, in any such case, Seller
shall pay to Buyer such additional amount or amounts as reasonably necessary to
fully compensate Buyer for such increased cost or reduced amount receivable.
Upon written notice to Seller of any change or event pursuant to which
additional amounts are due or to become due under this Section 12.04, Seller
shall (a) pay all additional amounts due under this Section 12.04 which are
incurred or accrue beginning five (5) days following such written notice or (b)
repurchase all of the Purchased Assets in accordance with Section 3.06 prior to
five (5) days following such written notice.


Section 12.05 Capital Adequacy. If Buyer determines that the adoption of or any
change in any Requirements of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by Buyer or any corporation
Controlling Buyer with any request or directive regarding capital adequacy
(whether or not having the force of law) from any Governmental Authority made
after the date of this Agreement has or shall have the effect of reducing the
rate of return on Buyer's or such corporation's capital as a consequence of its
obligations hereunder to a level below that which Buyer or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration Buyer's or such corporation's policies with respect to capital
adequacy) by an amount deemed by Buyer to be material, then, in any such case,
Seller shall pay to Buyer such additional amount or amounts as reasonably
necessary to fully compensate Buyer for such reduction. Upon written notice to
Seller of any change or event pursuant to which additional amounts are due or to
become due under this Section 12.05, Seller shall (a) pay all additional amounts
due under this Section 12.05 which are incurred or accrue beginning five (5)
days following such written notice or (b) repurchase all of the Purchased Assets
in accordance with Section 3.06 prior to five (5) days following such written
notice.


Section 12.06 Taxes. (a)  All payments made by Seller to Buyer or any other
Indemnified Person under the Repurchase Documents and by Underlying Obligors
with respect to the Purchased Assets shall be made free and clear of and without
deduction or withholding for or on account of any present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities
(including penalties, interest and additions to tax) with respect thereto
imposed by any Governmental


--------------------------------------------------------------------------------


Authority therewith or thereon (collectively, “Taxes”), except as required by
law. If any Taxes are required by law to be deducted or withheld from any
amounts payable to Buyer and/or any other Indemnified Person, then Seller shall
(a) make such deduction or withholding, (b) pay the amount so deducted or
withheld to the appropriate Governmental Authority not later than the date when
due, and (c) pay to Buyer or other Indemnified Person such additional amounts
(the “Additional Amount”) as may be necessary so that the net payment received
under this Agreement after deduction or withholding for or on account of any
Taxes (including any Taxes on such increase and any penalties) is not less than
the amount that would have been received absent such deduction or withholding.
The foregoing obligation to pay Additional Amounts, however, will not apply with
respect to (i) net income or franchise taxes imposed on Buyer and/or such other
Indemnified Person, with respect to payments required to be made by Seller under
the Repurchase Documents, in each case (A) by a taxing jurisdiction in which
Buyer and/or such other Indemnified Person is organized or (B) as a result of a
present or former connection between Buyer or such other Indemnified Person and
the taxing jurisdiction (other than connections arising from Buyer or such other
Indemnified Person having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Repurchase Document, or sold or assigned an interest in any Transaction or
Repurchase Document), or (ii) any U.S. federal withholding tax imposed on
“withholdable payments” made after December 31, 2012 on a draw under the
facility made after March 18, 2012, if the Buyer is a “foreign financial
institution” that fails to comply with the requirements of section 1471(b) of
the Code or a “non-financial foreign entity” that fails to comply with section
1472(b) of the Code, each as in effect on the date hereof, or Treasury
regulations or administrative guidance promulgated thereunder (collectively,
“Excluded Taxes”). Promptly after Seller pays any Taxes referred to in this
Section 12.06, Seller will send Buyer the original or a certified copy of a
receipt issued by the applicable Governmental Authority evidencing such payment,
a copy of the return reporting such payment, or other evidence of such payment
reasonably satisfactory to Buyer or any other applicable Indemnified Person.
(b)In addition, Seller agrees to pay to the relevant Governmental Authority in
accordance with applicable law any current or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies (including,
without limitation, mortgage recording taxes, transfer taxes and similar fees)
that arise from any payment made hereunder or from the execution, delivery or
registration of, or otherwise with respect to, this Agreement or any other
Repurchase Document (“Other Taxes”).
(c)Seller agrees to indemnify Buyer and any other Indemnified Persons for the
full amount of Taxes other than Excluded Taxes (including additional amounts
with respect thereto), Other Taxes, and the full amount of Taxes of any kind
imposed by any jurisdiction on amounts payable under this Section 12.06, and any
liability (including penalties, interest and expenses arising thereon or with
respect thereto) arising therefrom or with respect thereto.
(d)If a Person acquires any of the rights and obligations of Buyer as an
Eligible Assignee under this Agreement, and such Person is not organized under
the laws of the United States, any state thereof or the District of Columbia (a
“Non-U.S. Person”), such Non-U.S. Person shall deliver to Seller on or before
the date on which such Person becomes a party to this Agreement, two duly
completed and executed copies of, as applicable, IRS Form W-8BEN, IRS Form
W-8ECI, or IRS Form W-8IMY, or any successor forms thereto designated as such by
the IRS. If the Non-U.S. Person is eligible for and wishes to claim exemption
from U.S. federal withholding tax under Section 871(h) or Section 881(c) of the
Code with respect to payments of “portfolio interest,” such Person shall


--------------------------------------------------------------------------------


deliver both the Form W-8BEN and a statement certifying that such Person is not
a bank, a “10 percent shareholder” that is related to the Seller, or a
“controlled foreign corporation,” within the meaning of Section 881(c)(3) of the
Code. If any previously delivered form or statement becomes inaccurate with
respect to the Non-U.S. Person that delivered it, the Non-U.S. Person shall
promptly notify Seller of this fact.
(e)Without prejudice to the survival or any other agreement of Seller hereunder,
the agreements and obligations of Seller contained in this Section 12.06 shall
survive the termination of this Agreement. Nothing contained in this
Section 12.06 shall require Buyer or any other Indemnified Person to make
available any of their tax returns or other information that it deems to be
confidential or proprietary.


Section 12.07 Payment and Survival of Obligations. Buyer may at any time send
Seller a notice showing the calculation of any amounts payable pursuant to this
Article 12, and Seller shall pay such amounts to Buyer within ten (10) Business
Days after Seller receives such notice. The obligations of Seller under this
Article 12 shall apply to Eligible Assignees and Participants and survive the
termination of the Repurchase Documents.


ARTICLE 13


INDEMNITY AND EXPENSES


Section 13.01 Indemnity. (a)  Seller shall release, defend, indemnify and hold
harmless Buyer, Affiliates of Buyer and its and their respective officers,
directors, shareholders, partners, members, owners, employees, agents,
attorneys, Affiliates and advisors (each an “Indemnified Person” and
collectively the “Indemnified Persons”), on a net after‑tax basis, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, taxes (other than income taxes and franchise taxes of
Buyer or any Eligible Assignee), fees, costs, expenses (including reasonable
legal fees and expenses), penalties or fines of any kind that may be imposed on,
incurred by or asserted against such Indemnified Person (collectively, the
“Indemnified Amounts”) in any way relating to, arising out of or resulting from
or in connection with (i) the Repurchase Documents, the Records, the Purchased
Assets, the Transactions, any action taken or omitted to be taken by any
Indemnified Person in connection with or under any of the foregoing, or any
transaction contemplated hereby or thereby, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of any Repurchase
Document) any Transaction, or any Purchased Asset (ii) any violation or alleged
violation of, non‑compliance with or liability under any Requirements of Law,
(iii) ownership of, Liens on, security interests in or the exercise of rights or
remedies under any of the items referred to in the preceding clause (i),
(iv) any failure by Seller to perform or comply with any Repurchase Document,
Record or Purchased Asset, (vi) any claim by brokers, finders or similar Persons
claiming to be entitled to a commission in connection with any transaction
involving any Repurchase Document or Purchased Asset, (vii) any taxes
attributable to the execution, delivery, filing or recording of any Repurchase
Document, Record or any memorandum of any of the foregoing, (viii) any Lien or
claim arising on or against any Purchased Asset under any Requirements of Law or
any liability asserted against Buyer or any Indemnified Person with respect
thereto, or (ix) Seller's conduct, activities, actions and/or inactions in
connection with, relating to or arising out of any of the foregoing clauses of
this Section 13.01, that, in each case, results from anything whatsoever other
than any Indemnified Person's gross negligence or intentional misconduct, as
determined by a court of competent jurisdiction pursuant to a final,
non‑appealable judgment. In any suit, proceeding or action brought by an
Indemnified Person in connection with any Purchased Asset for any sum owing


--------------------------------------------------------------------------------


thereunder, or to enforce any provisions of any Purchased Asset, Seller shall
defend, indemnify and hold such Indemnified Person harmless from and against all
expense, loss or damage suffered by reason of any defense, setoff, counterclaim,
recoupment or reduction of liability whatsoever of the account debtor arising
out of a breach by Seller of any obligation thereunder or arising out of any
other agreement, indebtedness or liability at any time owing to or in favor of
such account debtor from Seller. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 13.01 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by Seller, an Indemnified Person or any other Person or
any Indemnified Person is otherwise a party thereto and whether or not any
Transaction is entered into.
(b)If for any reason the indemnification provided in this Section 13.01 is
unavailable to the Indemnified Person or is insufficient to hold an Indemnified
Person harmless, even though such Indemnified Person is entitled to
indemnification under the express terms thereof, then Seller shall contribute to
the amount paid or payable by such Indemnified Person as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect the
relative benefits received by such Indemnified Person on the one hand and Seller
on the other hand, the relative fault of such Indemnified Person, and any other
relevant equitable considerations.
(c)An Indemnified Person may at any time send Seller a notice showing the
calculation of Indemnified Amounts, and Seller shall pay such Indemnified
Amounts to such Indemnified Person within ten (10) Business Days after Seller
receives such notice. The obligations of Seller under this Section 13.01 shall
apply to Eligible Assignees and Participants and survive the termination of this
Agreement.


Section 13.02 Expenses. Seller shall promptly on demand pay to or as directed by
Buyer all third‑party out‑of‑pocket costs and expenses (including legal,
accounting and advisory fees and expenses) incurred by Buyer in connection with
(a) the development, evaluation, preparation, negotiation, execution,
consummation, delivery and administration of, and any amendment, supplement or
modification to, or extension, renewal or waiver of, the Repurchase Documents
and the Transactions, (b) any Asset or Purchased Asset, including due diligence,
inspection, testing, review, recording, registration, travel, custody (other
than as contemplated by the Custodial Agreement, as to which the limitation
imposed by this clause (b) does not apply), care, insurance or preservation,
such costs and expenses not to exceed an annual aggregate amount as may be
separately agreed by Buyer and Seller, (c) the enforcement of the Repurchase
Documents or the payment or performance by Seller of any Repurchase Obligations,
and (d) any actual or attempted sale, exchange, enforcement, collection,
compromise or settlement relating to the Purchased Assets other than any sale or
other transfer pursuant to Section 17.08.


ARTICLE 14


INTENT


Section 14.01 Intention of Parties with respect to Transactions. The Parties
intend (a) for each Transaction to qualify for the safe harbor treatment
provided by the Bankruptcy Code and for Buyer to be entitled to all of the
rights, benefits and protections afforded to Persons under the Bankruptcy Code
with respect to a “securities contract” as defined in Section 741(7) of the
Bankruptcy Code and that payments under this Agreement are deemed “margin
payments” or “settlement payments,” as defined in Section 101 of the Bankruptcy
Code, (b) for the grant of a security interest set forth in Article 11 to also
be a “securities contract” as defined in Section 741(7)(A)(xi) of the


--------------------------------------------------------------------------------


Bankruptcy Code, and (c) that Buyer (for so long as Buyer is a “financial
institution,” “financial participant” or other entity listed in Section 555 or
362(b)(6) of the Bankruptcy Code) shall be entitled to the “safe harbor”
benefits and protections afforded under the Bankruptcy Code with respect to a
“securities contract,” including (x) the rights, set forth in Article 10 and in
Section 555 and 561 of the Bankruptcy Code, to liquidate the Purchased Assets
and terminate this Agreement, and (y) the right to offset or net out as set
forth in Article 10 and Section 17.17 and in Section 362(b)(6) of the Bankruptcy
Code.


Section 14.02 Liquidation of Purchased Assets. The Parties acknowledge and agree
that (a) Buyer's right to liquidate Purchased Assets delivered to it in
connection with Transactions hereunder or to exercise any other remedies
pursuant to Articles 10 and 11 and as otherwise provided in the Repurchase
Documents is a contractual right to liquidate such Transactions as described in
Section 555 and 561 of the Bankruptcy Code.


Section 14.03 Insured Depository Institution. The Parties acknowledge and agree
that if a Party is an “insured depository institution,” as such term is defined
in the Federal Deposit Insurance Act, as amended (“FDIA”), then each Transaction
hereunder is a “qualified financial contract,” as that term is defined in FDIA
and any rules, orders or policy statements thereunder (except insofar as the
type of assets subject to such Transaction would render such definition
inapplicable).


Section 14.04 Netting Contract. The Parties acknowledge and agree that this
Agreement constitutes a “netting contract” as defined in and subject to Title IV
of the Federal Deposit Insurance Corporation Improvement Act of 1991 (“FDICIA”)
and each payment entitlement and payment obligation under any Transaction shall
constitute a “covered contractual payment entitlement” or “covered contractual
payment obligation,” respectively, as defined in and subject to FDICIA (except
insofar as one or both of the parties is not a “financial institution” as that
term is defined in FDICIA).


Section 14.05 Master Netting Agreement. The Parties expressly represent,
warrant, acknowledge and agree that this Agreement constitutes a “master netting
agreement” as defined in Section 101(38A) of the Bankruptcy Code.


ARTICLE 15


DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS
The Parties acknowledge that they have been advised and understand that:
(a)in the case of Transactions in which one of the Parties is a broker or dealer
registered with the Securities and Exchange Commission under Section 14 of the
Securities Exchange Act of 1934, the Securities Investor Protection Corporation
has taken the position that the provisions of the Securities Investor Protection
Act of 1970 do not protect the other Party with respect to any Transaction;
(b)in the case of Transactions in which one of the Parties is a government
securities broker or a government securities dealer registered with the
Securities and Exchange Commission under Section 15C of the Securities Exchange
Act of 1934, the Securities Investor Protection Act of 1970 will not provide
protection to the other Party with respect to any Transaction;
(c)in the case of Transactions in which one of the Parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
are not a deposit and therefore are not


--------------------------------------------------------------------------------


insured by the Federal Deposit Insurance Corporation or the National Credit
Union Share Insurance Fund, as applicable; and
(d)in the case of Transactions in which one of the Parties is an “insured
depository institution” as that term is defined in Section 1813(c)(2) of
Title 12 of the United States Code, funds held by the financial institution
pursuant to a Transaction are not a deposit and therefore are not insured by the
Federal Deposit Insurance Corporation, the Savings Association Insurance Fund or
the Bank Insurance Fund, as applicable.


ARTICLE 16


NO RELIANCE
Each Party acknowledges, represents and warrants to the other Party that, in
connection with the negotiation of, entering into, and performance under, the
Repurchase Documents and each Transaction:
(a)It is not relying (for purposes of making any investment decision or
otherwise) on any advice, counsel or representations (whether written or oral)
of the other Party, other than the representations expressly set forth in the
Repurchase Documents;
(b)It has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent that it has deemed necessary,
and it has made its own investment, hedging and trading decisions (including
decisions regarding the suitability of any Transaction) based on its own
judgment and on any advice from such advisors as it has deemed necessary and not
on any view expressed by the other Party;
(c)It is a sophisticated and informed Person that has a full understanding of
all the terms, conditions and risks (economic and otherwise) of the Repurchase
Documents and each Transaction and is capable of assuming and willing to assume
(financially and otherwise) those risks;
(d)It is entering into the Repurchase Documents and each Transaction for the
purposes of managing its borrowings or investments or hedging its underlying
assets or liabilities and not for purposes of speculation;
(e)It is not acting as a fiduciary or financial, investment or commodity trading
advisor for the other Party and has not given the other Party (directly or
indirectly through any other Person) any assurance, guaranty or representation
whatsoever as to the merits (either legal, regulatory, tax, business,
investment, financial accounting or otherwise) of the Repurchase Documents or
any Transaction; and
(f)No partnership or joint venture exists or will exist as a result of the
Transactions or entering into and performing the Repurchase Documents.


ARTICLE 17


MISCELLANEOUS


Section 17.01 Governing Law. This Agreement and any claim, controversy or
dispute arising under or related to or in connection with this Agreement, the
relationship of the parties, and/or the


--------------------------------------------------------------------------------


interpretation and enforcement of the rights and duties of the Parties will be
governed by the laws of the State of New York, without regard to any conflicts
of laws principles other than Section 5-1401 of the New York General Obligations
law.


Section 17.02 Submission to Jurisdiction; Service of Process. Each of Seller and
Buyer irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of the courts of the State of New York sitting in
the Borough of Manhattan and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to the Repurchase Documents, or for
recognition or enforcement of any judgment, and each Party irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such State court or, to the fullest
extent permitted by applicable law, in such Federal court. Each Party agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement or the other Repurchase
Documents shall affect any right that Buyer may otherwise have to bring any
action or proceeding arising out of or relating to the Repurchase Documents
against Seller or its properties in the courts of any jurisdiction. Each of
Buyer and Seller irrevocably and unconditionally waives, to the fullest extent
permitted by Requirements of Law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to the Repurchase Documents in any court referred to above, and the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court. Each Party irrevocably consents to service of process in the
manner provided for notices in Section 17.12. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law.


Section 17.03 IMPORTANT WAIVERS. (a)  SELLER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT TO ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY
COUNTERCLAIM, IN ANY ACTION OR PROCEEDING BROUGHT AGAINST IT BY BUYER OR ANY
INDEMNIFIED PERSON.
(b)TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW, EACH PARTY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE BETWEEN THEM, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, ARISING OUT OF, CONNECTED WITH OR RELATED TO THE REPURCHASE
DOCUMENTS, THE PURCHASED ASSETS, THE TRANSACTIONS, ANY DEALINGS OR COURSE OF
CONDUCT BETWEEN THEM, OR ANY STATEMENTS (WRITTEN OR ORAL) OR OTHER ACTIONS OF
EITHER PARTY. NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY
OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. INSTEAD,
ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A
JURY.
(c)TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW, SELLER HEREBY WAIVES ANY
RIGHT TO CLAIM OR RECOVER IN ANY LITIGATION WHATSOEVER INVOLVING ANY INDEMNIFIED
PERSON, ANY SPECIAL, EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES OF ANY KIND OR NATURE WHATSOEVER OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES, WHETHER SUCH WAIVED DAMAGES ARE BASED ON STATUTE,
CONTRACT, TORT, COMMON LAW OR ANY OTHER LEGAL THEORY, WHETHER THE


--------------------------------------------------------------------------------


LIKELIHOOD OF SUCH DAMAGES WAS KNOWN AND REGARDLESS OF THE FORM OF THE CLAIM OF
ACTION. NO INDEMNIFIED PERSON SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE
USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED
BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION
SYSTEMS IN CONNECTION WITH ANY REPURCHASE DOCUMENT OR THE TRANSACTIONS, OTHER
THAN DAMAGES ARISING FROM THE WILLFUL MISCONDUCT OF BUYER.
(d)SELLER CERTIFIES THAT, AS OF THE CLOSING DATE, NO REPRESENTATIVE, AGENT OR
ATTORNEY OF BUYER OR AN INDEMNIFIED PERSON HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, TO SELLER, GUARANTOR OR ANY OF THEIR RESPECTIVE AFFILIATES, THAT
BUYER OR AN INDEMNIFIED PERSON WOULD NOT SEEK TO ENFORCE ANY OF THE WAIVERS IN
THIS SECTION 17.03 IN THE EVENT OF LITIGATION OR OTHER CIRCUMSTANCES. THE SCOPE
OF SUCH WAIVERS IS INTENDED TO BE ALL‑ENCOMPASSING OF ANY AND ALL DISPUTES THAT
MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THE
REPURCHASE DOCUMENTS, REGARDLESS OF THEIR LEGAL THEORY.
(e)EACH PARTY ACKNOWLEDGES THAT THE WAIVERS IN THIS SECTION 17.03 ARE A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT SUCH PARTY HAS ALREADY
RELIED ON SUCH WAIVERS IN ENTERING INTO THE REPURCHASE DOCUMENTS, AND THAT SUCH
PARTY WILL CONTINUE TO RELY ON SUCH WAIVERS IN THEIR RELATED FUTURE DEALINGS
UNDER THE REPURCHASE DOCUMENTS. EACH PARTY FURTHER REPRESENTS AND WARRANTS THAT
IT HAS REVIEWED SUCH WAIVERS WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL AND OTHER RIGHTS FOLLOWING CONSULTATION WITH
LEGAL COUNSEL.
(f)THE WAIVERS IN THIS SECTION 17.03 ARE IRREVOCABLE, MEANING THAT THEY MAY NOT
BE MODIFIED EITHER ORALLY OR IN WRITING, AND SHALL APPLY TO ANY AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO ANY OF THE REPURCHASE DOCUMENTS. IN
THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.
(g)THE PROVISIONS OF THIS SECTION 17.03 SHALL SURVIVE TERMINATION OF THE
REPURCHASE DOCUMENTS AND THE PAYMENT IN FULL OF THE OBLIGATIONS.


Section 17.04 Integration. The Repurchase Documents supersede and integrate all
previous negotiations, contracts, agreements and understandings (whether written
or oral) between the Parties relating to a sale and repurchase of Purchased
Assets and the other matters addressed by the Repurchase Documents, and contain
the entire final agreement of the Parties relating to the subject matter
thereof.


Section 17.05 Single Agreement. Each Party agrees that (a) each Transaction is
in consideration of and in reliance on the fact that all Transactions constitute
a single business and contractual relationship, and that each Transaction has
been entered into in consideration of the other Transactions, (b) a default by
it in the payment or performance of any its obligations under a Transaction
shall constitute a default by it with respect to all Transactions, (c) Buyer may
set off claims and apply properties and assets held by or on behalf of Buyer
with respect to any Transaction against the Repurchase Obligations owing to
Buyer with respect to other Transactions, and


--------------------------------------------------------------------------------


(d) payments, deliveries and other transfers made by or on behalf of Seller with
respect to any Transaction shall be deemed to have been made in consideration of
payments, deliveries and other transfers with respect to all Transactions, and
the obligations of Seller to make any such payments, deliveries and other
transfers may be applied against each other and netted.


Section 17.06 Use of Employee Plan Assets. No assets of an employee benefit plan
subject to any provision of ERISA shall be used by either Party in a
Transaction.


Section 17.07 Survival and Benefit of Seller's Agreements. The Repurchase
Documents and all Transactions shall be binding on and shall inure to the
benefit of the Parties and their successors and permitted assigns. All of
Seller's representations, warranties, agreements and indemnities in the
Repurchase Documents shall survive the termination of the Repurchase Documents
and the payment in full of the Repurchase Obligations, and shall apply to and
benefit Eligible Assignees and Participants. No other Person shall be entitled
to any benefit, right, power, remedy or claim under the Repurchase Documents.


Section 17.08 Assignments and Participations. (a)  Seller shall not sell, assign
or transfer any of its rights or the Repurchase Obligations or delegate its
duties under this Agreement or any other Repurchase Document without the prior
written consent of Buyer, and any attempt by Seller to do so without such
consent shall be null and void.
(b)Buyer may at any time, without the consent of or notice to Seller, sell
participations to any Person (other than a natural person, Seller, Guarantor or
any Affiliate of Seller or Guarantor) (a “Participant”) in all or any portion of
Buyer's rights and/or obligations under the Repurchase Documents; provided, that
(i) Buyer's obligations under the Repurchase Documents shall remain unchanged,
(ii) Buyer shall remain solely responsible to Seller for the performance of such
obligations, and (iii) Seller shall continue to deal solely and directly with
Buyer in connection with Buyer's rights and obligations under the Repurchase
Documents. No Participant shall have any right to approve any amendment, waiver
or consent with respect to any Repurchase Document, except to the extent that
the Repurchase Price or Price Differential of any Purchased Asset would be
reduced or the Repurchase Date of any Purchased Asset would be postponed. Each
Participant shall be entitled to the benefits of Article 12 to the same extent
as if it had acquired its interest by assignment pursuant to Section 17.08(c),
but shall not be entitled to receive any greater payment thereunder than Buyer
would have been entitled to receive with respect to the participation sold to
such Participant, except to the extent such entitlement to receive a greater
payment results from a change in any Requirement of Law that occurs after the
Participant acquired the applicable participation. To the extent permitted by
Requirements of Law, each Participant shall be entitled to the benefits of
Sections 10.02(j) and 17.17 to the same extent as if it had acquired its
interest by assignment pursuant to Section 17.08(c).
(c)Buyer may at any time, without consent of Seller or Guarantor but upon notice
to Seller, sell and assign to any Eligible Assignee, which Eligible Assignee, if
no Event of Default has occurred and is continuing, must also be a Qualified
Institutional Lender, all or any portion of all of the rights and obligations of
Buyer under the Repurchase Documents. Each such assignment shall be made
pursuant to an Assignment and Acceptance substantially in the form of Exhibit D
(an “Assignment and Acceptance”). From and after the effective date of such
Assignment and Acceptance, (i) such Eligible Assignee shall be a Party and, to
the extent provided therein, have the rights and obligations of Buyer under the
Repurchase Documents with respect to the percentage and amount of the Repurchase
Price allocated to it, (ii) Buyer shall, to the extent provided therein, be
released from such obligations (and, in the case of an Assignment and Acceptance
covering all or the remaining


--------------------------------------------------------------------------------


portion of Buyer's rights and obligations under the Repurchase Documents, Buyer
shall cease to be a Party), (iii) the obligations of Buyer shall be deemed to be
so reduced, and (iv) Buyer will give prompt written notice thereof (including
identification of the Eligible Assignee and the amount of Repurchase Price
allocated to it) to each Party (but Buyer shall not have any liability for any
failure to timely provide such notice). Notwithstanding the foregoing, unless
and until such time as Buyer shall have assigned one hundred percent (100%) of
its rights and obligations under the Repurchase Documents in the manner set
forth above, Seller shall continue to deal solely and directly with Buyer in
connection with Buyer's rights and obligations under the Repurchase Documents.
Any sale or assignment by Buyer of rights or obligations under the Repurchase
Documents that does not comply with this Section 17.08(c) shall be treated for
purposes of the Repurchase Documents as a sale by such Buyer of a participation
in such rights and obligations in accordance with Section 17.08(b).
(d)Seller shall, at Buyer's expense, cooperate with Buyer in connection with any
such sale and assignment of participations or assignments and shall enter into
such restatements of, and amendments, supplements and other modifications to,
the Repurchase Documents to give effect to any such sale or assignment;
provided, that none of the foregoing shall change any economic or other material
term of the Repurchase Documents in a manner adverse to Seller, as determined by
Seller without the consent of Seller.
(e)Buyer shall have the right to partially or completely syndicate and or all of
its rights under the Agreement and the other Repurchase Documents to any
Eligible Assignee.
(f)Seller shall maintain a register (the “Register”) on which it will record the
name and address of each Eligible Assignee, and the percentage or portion of the
rights and obligations assigned to such Eligible Assignee hereunder. The
Register shall be available for inspection by Buyer and any Eligible Assignee at
any reasonable time and from time to time upon reasonable prior notice.
(g)Buyer and any Eligible Assignee shall, acting solely for this purpose as a
non-fiduciary agent of Seller, maintain a register (the “Participant Register”)
on which it will record the name and address of each Participant and the
percentage or portion of the rights and obligations transferred to such
Participant. No Person that sells a participation shall have any obligation to
disclose all or any portion of the Participant Register to any other Person
except to the extent that such disclosure is necessary to establish that the
applicable participation is maintained “in registered form” within the meaning
of Treasury regulations section 5f.103-1(c).


Section17.09 Ownership and Hypothecation of Purchased Assets. Title to all
Purchased Assets shall pass to and vest in Buyer on the applicable Purchase
Dates and, subject to the terms of the Repurchase Documents, Buyer or its
designee shall have free and unrestricted use of all Purchased Assets and be
entitled to exercise all rights, privileges and options relating to the
Purchased Assets as the owner thereof, including rights of subscription,
conversion, exchange, substitution, voting, consent and approval, and to direct
any servicer or trustee. Buyer or its designee may engage in repurchase
transactions with the Purchased Assets or otherwise sell, pledge, repledge,
transfer, hypothecate, or rehypothecate the Purchased Assets, all on terms that
Buyer may determine; provided, that no such transaction shall affect the
obligations of Buyer to transfer the Purchased Assets to Seller on the
applicable Repurchase Dates free and clear of any pledge, Lien, security
interest, encumbrance, charge or other adverse claim. In the event Buyer engages
in a repurchase transaction with any of the Purchased Assets or otherwise
pledges or hypothecates any of the Purchased Assets, Buyer shall have the right
to assign to Buyer's counterparty any of the applicable representations or
warranties herein and the remedies for breach thereof, as they relate to the
Purchased Assets that are subject to such repurchase transaction.


--------------------------------------------------------------------------------




Section 17.10 Confidentiality. All information regarding the terms set forth in
any of the Repurchase Documents or the Transactions shall be kept confidential
and shall not be disclosed by either Party to any Person except (a) to the
Affiliates of such Party or its or their respective directors, officers,
employees, agents, advisors and other representatives who are informed of the
confidential nature of such information and instructed to keep it confidential,
(b) to the extent requested by any regulatory authority or required by
Requirements of Law, (c) to the extent required to be included in the financial
statements of either Party or an Affiliate thereof, (d) to the extent required
to exercise any rights or remedies under the Repurchase Documents or Purchased
Assets, (e) to the extent required to consummate and administer a Transaction,
(f) to any actual or prospective Participant or Eligible Assignee which agrees
to comply with this Section 17.10; provided, that no such disclosure made with
respect to any Repurchase Document shall include a copy of such Repurchase
Document to the extent that a summary would suffice, but if it is necessary for
a copy of any Repurchase Document to be disclosed, all pricing and other
economic terms set forth therein shall be redacted before disclosure.


Section 17.11 No Implied Waivers. No failure on the part of Buyer to exercise,
or delay in exercising, any right or remedy under the Repurchase Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right or remedy thereunder preclude any further exercise thereof or the exercise
of any other right. The rights and remedies in the Repurchase Documents are
cumulative and not exclusive of any rights and remedies provided by law.
Application of the Default Rate after an Event of Default shall not be deemed to
constitute a waiver of any Event of Default or Buyer's rights and remedies with
respect thereto, or a consent to any extension of time for the payment or
performance of any obligation with respect to which the Default Rate is applied.
Except as otherwise expressly provided in the Repurchase Documents, no
amendment, waiver or other modification of any provision of the Repurchase
Documents shall be effective without the signed agreement of Seller and Buyer.
Any waiver or consent under the Repurchase Documents shall be effective only if
it is in writing and only in the specific instance and for the specific purpose
for which given.


Section 17.12 Notices and Other Communications. Unless otherwise provided in
this Agreement, all notices, consents, approvals, requests and other
communications required or permitted to be given to a Party hereunder shall be
in writing and sent prepaid by hand delivery, by certified or registered mail,
by expedited commercial or postal delivery service, or by facsimile or email if
also sent by one of the foregoing, to the address for such Party specified in
Annex 2 or such other address as such Party shall specify from time to time in a
notice to the other Party. Any of the foregoing communications shall be
effective when delivered or upon the first attempted delivery on a Business Day.
A Party receiving a notice that does not comply with the technical requirements
of this Section 17.12 may elect to waive any deficiencies and treat the notice
as having been properly given.


Section 17.13 Counterparts; Electronic Transmission. Any Repurchase Document may
be executed in counterparts, each of which shall be deemed to be an original,
but all of which shall together constitute but one and the same instrument.
Delivery of an executed counterpart of any Repurchase Documents by facsimile or
other electronic means shall be effective as delivery of a manually executed
counterpart of such Repurchase Document.


Section 17.14 No Personal Liability. No administrator, incorporator, Affiliate,
owner, member, partner, stockholder, officer, director, employee, agent or
attorney of Buyer, any Indemnified Person, Seller or Guarantor, as such, shall
be subject to any recourse or personal liability under or with respect to any
obligation of Buyer, Seller or Guarantor under the Repurchase Documents, whether


--------------------------------------------------------------------------------


by the enforcement of any assessment, by any legal or equitable proceeding, by
virtue of any statute or otherwise; it being expressly agreed that the
obligations of Buyer, Seller or Guarantor under the Repurchase Documents are
solely their respective corporate, limited liability company or partnership
obligations, as applicable, and that any such recourse or personal liability is
hereby expressly waived. This Section 17.14 shall survive the termination of the
Repurchase Documents.


Section 17.15 Protection of Buyer's Interests in the Purchased Assets; Further
Assurances. (a)  Seller shall take such action as requested by Buyer or as
necessary to cause the Repurchase Documents and/or all financing statements and
continuation statements and any other necessary documents covering the right,
title and interest of Buyer to the Purchased Assets to be promptly recorded,
registered and filed, and at all times to be kept recorded, registered and
filed, all in such manner and in such places as may be required by law fully to
preserve and protect such right, title and interest. Seller shall deliver to
Buyer file‑stamped copies of, or filing receipts for, any document recorded,
registered or filed as provided above, as soon as available following such
recording, registration or filing. Seller shall execute any and all documents
reasonably required to fulfill the intent of this Section 17.15.
(b)Seller will promptly at its expense execute and deliver such instruments and
documents and take such other actions as Buyer may reasonably request from time
to time in order to perfect, protect, evidence, exercise and enforce Buyer's
rights and remedies under and with respect to the Repurchase Documents, the
Transactions and the Purchased Assets.
(c)If Seller fails to perform any of its Repurchase Obligations promptly after
written request from Buyer, Buyer may (but shall not be required to) perform or
cause to be performed such Repurchase Obligation, and the costs and expenses
incurred by Buyer in connection therewith shall be payable by Seller. Without
limiting the generality of the foregoing, if Seller shall fail to do so promptly
after written request of Buyer, Seller authorizes Buyer, at the option of Buyer
and the expense of Seller, at any time and from time to time, to take all
actions and pay all amounts that Buyer deems necessary or appropriate to
protect, enforce, preserve, insure, service, administer, manage, perform,
maintain, safeguard, collect or realize on the Purchased Assets and Buyer's
Liens and interests therein or thereon and to give effect to the intent of the
Repurchase Documents. No Default or Event of Default shall be cured by the
payment or performance of any Repurchase Obligation by Buyer on behalf of
Seller. Buyer may make any such payment in accordance with any bill, statement
or estimate procured from the appropriate public office or holder of the claim
to be discharged without inquiry into the accuracy of such bill, statement or
estimate or into the validity of any tax assessment, sale, forfeiture, tax Lien,
title or claim except to the extent such payment is being contested in good
faith by Seller in appropriate proceedings and against which adequate reserves
are being maintained in accordance with GAAP.
(d)Without limiting the generality of the foregoing, and so long as the
Repurchase Documents have not been terminated and the Repurchase Obligations
have not been paid in full, Seller will no earlier than six (6) or later than
three (3) months before the fifth (5th) anniversary of the date of filing of
each UCC financing statement filed in connection with to any Repurchase Document
or any Transaction, (i) deliver and file or cause to be filed an appropriate
continuation statement with respect to such financing statement and (ii) deliver
or cause to be delivered to Buyer an opinion of counsel, in form and substance
reasonably satisfactory to Buyer, confirming and updating the opinion delivered
pursuant to Section 6.01(a) with respect to perfection and otherwise to the
effect that the security interests hereunder continue to be enforceable and
perfected security interests, subject to no other Liens of record except as
provided herein or otherwise permitted


--------------------------------------------------------------------------------


hereunder, which opinion may contain usual and customary assumptions,
limitations and exceptions.
(e)Except as provided in the Repurchase Documents, the sole duty of Buyer,
Custodian or any other designee or agent of Buyer with respect to the Purchased
Assets shall be to use reasonable care in the custody, use, operation and
preservation of the Purchased Assets in its possession or control. Buyer shall
incur no liability to Seller or any other Person for any act of Governmental
Authority, act of God or other destruction in whole or in part or negligence or
wrongful act of custodians or agents selected by Buyer with reasonable care, or
Buyer's failure to provide adequate protection or insurance for the Purchased
Assets. Buyer shall have no obligation to take any action to preserve any rights
of Seller in any Purchased Asset against prior parties, and Seller hereby agrees
to take such action. Buyer shall have no obligation to realize upon any
Purchased Asset except through proper application of any distributions with
respect to the Purchased Assets made directly to Buyer or its agent(s). So long
as Buyer and Custodian shall act in good faith in their handling of the
Purchased Assets, Seller waives or is deemed to have waived the defense of
impairment of the Purchased Assets by Buyer and Custodian.


Section 17.16 Default Rate. To the extent permitted by Requirements of Law,
Seller shall pay interest at the Default Rate on the amount of all Repurchase
Obligations not paid when due under the Repurchase Documents until such
Repurchase Obligations are paid or satisfied in full.


Section 17.17 Set‑off. In addition to any rights now or hereafter granted under
the Repurchase Documents, Requirements of Law or otherwise, Seller and Guarantor
each, on behalf of itself, hereby grants to Buyer and each Indemnified Person,
to secure repayment of the Repurchase Obligations, a right of set‑off upon any
and all of the following: monies, securities, collateral or other property of
Seller and Guarantor and any proceeds from the foregoing, now or hereafter held
or received by Buyer, any Affiliate of Buyer or any Indemnified Person, for the
account of Seller or Guarantor, whether for safekeeping, custody, pledge,
transmission, collection or otherwise, and also upon any and all deposits
(general, specified, special, time, demand, provisional or final) and credits,
claims or Indebtedness of Seller or Guarantor at any time existing, and any
obligation owed by Buyer or any Affiliate of Buyer to Seller or Guarantor and to
set‑off against any Repurchase Obligations or Indebtedness owed by Seller or
Guarantor and any Indebtedness owed by Buyer or any Affiliate of Buyer to Seller
or Guarantor, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, whether or not arising under the Repurchase Documents and
irrespective of the currency, place of payment or booking office of the amount
or obligation and in each case at any time held or owing by Buyer, any Affiliate
of Buyer or any Indemnified Person to or for the credit of any of Seller or
Guarantor, without prejudice to Buyer's right to recover any deficiency. Each of
Buyer, each Affiliate of Buyer and each Indemnified Person is hereby authorized
upon any amount becoming due and payable by Seller or Guarantor to Buyer or any
Indemnified Person under the Repurchase Documents, the Repurchase Obligations or
otherwise or upon the occurrence of an Event of Default, without notice to
Seller or Guarantor, any such notice being expressly waived by Seller or
Guarantor to the extent permitted by any Requirements of Law, to set‑off,
appropriate, apply and enforce such right of set‑off against any and all items
hereinabove referred to against any amounts owing to Buyer or any Indemnified
Person by Seller or Guarantor under the Repurchase Documents and the Repurchase
Obligations, irrespective of whether Buyer, any Affiliate of Buyer or any
Indemnified Person shall have made any demand under the Repurchase Documents and
regardless of any other collateral securing such amounts, and in all cases
without waiver or prejudice of Buyer's rights to recover a deficiency. Seller
and Guarantor shall be deemed directly indebted to Buyer and the other
Indemnified Persons in the full amount of all amounts owing to Buyer and the
other Indemnified Parties by Seller and Guarantor under the Repurchase Documents
and the Repurchase Obligations,


--------------------------------------------------------------------------------


and Buyer and the other Indemnified Persons shall be entitled to exercise the
rights of set‑off provided for above. ANY AND ALL RIGHTS TO REQUIRE BUYER OR
OTHER INDEMNIFIED PERSONS TO EXERCISE THEIR RIGHTS OR REMEDIES WITH RESPECT TO
THE PURCHASED ASSETS OR OTHER INDEMNIFIED PERSONS UNDER THE REPURCHASE
DOCUMENTS, PRIOR TO EXERCISING THE FOREGOING RIGHT OF SET‑OFF, ARE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED BY SELLER AND GUARANTOR.
Buyer or any Indemnified Person shall promptly notify the affected Seller,
Guarantor or any Affiliate of Seller or Guarantor, as appropriate, after any
such set‑off and application made by Buyer or such Indemnified Person, provided
that the failure to give such notice shall not affect the validity of such
set‑off and application. If an amount or obligation is unascertained, Buyer may
in good faith estimate that obligation and set-off in respect of the estimate,
subject to the relevant Party accounting to the other Party when the amount or
obligation is ascertained. Nothing in this Section 17.17 shall be effective to
create a charge or other security interest. This Section 17.17 shall be without
prejudice and in addition to any right of set-off, combination of accounts, Lien
or other rights to which any Party is at any time otherwise entitled.


Section 17.18 Seller's Waiver of Setoff. Seller hereby waives any right of
setoff it may have or to which it may be or become entitled under and pursuant
to the Repurchase Documents or otherwise against Buyer, any Affiliate of Buyer,
any Indemnified Person or their respective assets or properties; provided,
however, that Seller does not waive any right of set-off to which Guarantor or
its affiliates may be entitled under Section 6(f) of the ISDA 2002 Master
Agreement, including the Schedule thereto, each dated as of July 14, 2011
between Wells Fargo Bank, National Association and Dynex, Inc.


Section 17.19 Power of Attorney. Seller hereby authorizes Buyer to file such
financing statement or statements relating to the Purchased Assets without
Seller's signature thereon as Buyer, at its option, may deem appropriate. Seller
hereby appoints Buyer as Seller's agent and attorney in fact to execute any such
financing statement or statements in Seller's name and to perform all other acts
which Buyer deems appropriate to perfect and continue its ownership interest in
and/or the security interest granted hereby, if applicable, and to protect,
preserve and realize upon the Purchased Assets, including, but not limited to,
the right to endorse notes, complete blanks in documents, transfer servicing
(including, but not limited, to sending “good-bye letters” on behalf of Seller,
and sign assignments on behalf of Seller as its agent and attorney in fact. This
agency and power of attorney is coupled with an interest and is irrevocable
without Buyer's consent. Seller shall pay the filing costs for any financing
statement or statements prepared pursuant to this Section 17.19. In addition,
Seller shall execute and deliver to Buyer a power of attorney in form and
substance satisfactory to Buyer (“Seller's Power of Attorney”).


Section 17.20 Periodic Due Diligence Review. At Seller's expense, Buyer may
perform continuing due diligence reviews with respect to the Purchased Assets,
Seller or Guarantor, including ordering new third party reports, for purposes
of, among other things, verifying compliance with the representations,
warranties, covenants, agreements, duties, obligations and specifications made
under the Repurchase Documents or otherwise. Upon reasonable prior notice to
Seller, unless a Default or an Event of Default exists, in which case no notice
is required, Buyer or its representatives may during normal business hours
inspect any properties and examine, inspect and make copies of the books and
records of Seller or Guarantor, and the Records in the possession of Seller or
Guarantor. Seller shall make available to Buyer one or more knowledgeable
financial or accounting officers and


--------------------------------------------------------------------------------


representatives of the independent certified public accountants of Seller and
Guarantor for the purpose of answering questions of Buyer concerning any of the
foregoing. Buyer may purchase Purchased Assets from Seller based solely on the
information provided by Seller to Buyer and the representations, warranties,
duties, obligations and covenants contained herein, and Buyer may at any time
conduct a partial or complete due diligence review on some or all of the
Purchased Assets including re‑generating the information used to originate and
underwrite such Purchased Assets. Buyer may underwrite such Purchased Assets
itself or engage a mutually acceptable third‑party underwriter to do so.


Section 17.21 Time of the Essence. Time is of the essence with respect to all
obligations, duties, covenants, agreements, notices or actions or inactions of
the Parties under the Repurchase Documents.


Section 17.22 Patriot Act Notice. Buyer hereby notifies Seller that Buyer is
required by the Patriot Act to obtain, verify and record information that
identifies Seller.


Section 17.23 Successors and Assigns; No Third Party Beneficiaries. Subject to
the foregoing, the Repurchase Documents and any Transactions shall be binding
upon and shall inure to the benefit of the Parties and their successors and
permitted assigns. Nothing in the Repurchase Documents, express or implied,
shall give to any Person other than the Parties any benefit or any legal or
equitable right, power, remedy or claim under the Repurchase Documents.


[ONE OR MORE UNNUMBERED SIGNATURE PAGES FOLLOW]






    


--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first above written.
SELLER:


ISSUED HOLDINGS CAPITAL
CORPORATION, a Virginia corporation


By:
    /s/ Stephen J. Benedetti                                        

Name:    Stephen J. Benedetti
Title:     President




By:
    /s/ Wayne E. Brockwell                                        

Name:    Wayne E. Brockwell
Title:    Senior Vice President


BUYER:


WELLS FARGO BANK, NATIONAL ASSOCIATION
By:
    /s/ John Rhee                            

Name:    John Rhee
Title:    Director


ACKNOWLEDGED AND AGREED


GUARANTOR:


DYNEX CAPITAL, INC.


By:
    /s/ Byron L. Boston                            

Name:    Byron L. Boston
Title:    President


By:
    /s/ Wayne E. Brockwell                            

Name:    Wayne E. Brockwell
Title:    Vice President




